 



Exhibit 10.1
IN STRICTEST CONFIDENCE
 
AGREEMENT
for the sale and purchase in PROJECT GAME
 

 



--------------------------------------------------------------------------------



 



DATED 14 November 2007
GUYMONT SERVICES SA
- and -
MAD CATZ INTERACTIVE, INC
 
AGREEMENT
for the sale and purchase of
the entire issued share capital of
WINKLER ATLANTIC HOLDINGS LIMITED
 
(GRAPHIC) [a35897a3589701.gif]


 



--------------------------------------------------------------------------------



 



INDEX

                     
 
                    1.   INTERPRETATION     1  
 
    1.1     Definitions     1  
 
    1.2     Interpretation     7  
 
                    2.   SALE AND PURCHASE     8  
 
    2.1     Agreement     8  
 
    2.2     Severability     9  
 
                    3.   CONSIDERATION     9  
 
    3.1     Definitions     9  
 
    3.2     Amount of the Consideration     10  
 
    3.3     Form of Consideration     10  
 
    3.4     Payment of the Consideration     10  
 
    3.5     Completion Accounts and Calculation of the Consideration     10  
 
    3.6     Adjustment Payments     13  
 
    3.7     Payments     13  
 
    3.8     Interest     14  
 
                    4.   COMPLETION     14  
 
    4.1     Completion Venue and Time     14  
 
    4.2     Completion Events and Obligations of the Parties     14  
 
    4.3     Completion Matters Inter-Conditional     14  
 
                    5.   WARRANTIES     14  
 
    5.1     Warranties and Tax Covenant     14  
 
    5.2     Limitations     14  
 
    5.3     Non-Disclosed Information     15  
 
    5.4     Set-off of Claims     15  
 
    5.5     Mutual Warranties     18  
 
                    6.   MATTERS AFTER COMPLETION     19  
 
    6.1     Further Assurance     19  
 
    6.2     Information     19  
 
    6.3     Use of Facilities     19  
 
    6.4     Discharge of Relevant Commitments     20  
 
    6.5     Domain Names     20  
 
    6.6     Name Change     21  
 
    6.7     Tax and Accounts Undertakings     21  
 
                    7.   RESTRICTIONS ON VENDOR     22  
 
    7.1     Trustee Covenant     22  
 
    7.2     Benefit of Trustee Covenant     23  
 
    7.3     Consideration     23  
 
    7.4     Governance Matters     23  
 
                    8.   RESOLUTION OF CLAIMS AND DISPUTES     23  
 
    8.1     Notification     23  
 
    8.2     Discussion of Claim     23  
 
    8.3     Mediation     24  
 
    8.4     Legal Proceedings     24  
 
                    9.   GENERAL     24  
 
    9.1     Costs     24  
 
    9.2     Assignment     24  

 



--------------------------------------------------------------------------------



 



                     
 
    9.3     Successors     24  
 
    9.4     Collateral Agreements and Variations     25  
 
    9.5     Continuing Effect     25  
 
    9.6     Non-Waiver     25  
 
    9.7     Circulars and Announcements     26  
 
    9.8     Previous Agreements     26  
 
    9.9     Counterparts     26  
 
    9.10     Fraud     26  
 
    9.11     Contracts (Rights of Third Parties) Act 1999     26  
 
    9.12     Notices     27  
 
    9.13     Service of Proceedings     28  
 
    9.14     Appointment of Agent     28  
 
    9.15     Governing Law and Jurisdiction     28  
 
                    10.   INDEMNITIES     29  
 
    10.1     Undertaking to Indemnify     29  
 
    10.3     Limitations     29  
 
                    SCHEDULE 1        31  
 
    Clause 1.1: Part I: Information concerning the Company   31  
 
    Clause 1.1: Part II : Information concerning the Subsidiaries   32  
 
                    SCHEDULE 2     35  
 
    Part 1 — What the Trustee shall deliver to the Purchaser at Completion   35
 
 
    Part 2 — Matters for the board meetings at Completion   36  
 
                    1.   OBLIGATIONS OF THE PURCHASER     36  
 
                    SCHEDULE 3       38  
 
    Clause 5.1: Warranties by the Warrantor   38  
 
                    1.   PRELIMINARY     38  
 
    1.1     Definitions     38  
 
    1.2     Disclosures     38  
 
    1.3     Warrantor’s claims against the Companies     38  
 
    1.4     Independence of Warranties     38  
 
    1.5     Application of Warranties     38  
 
    1.6     Warranties     39  
 
                    2.   COMPANIES INFORMATION     39  
 
    2.1     Incorporation, Constitution and Statutory Matters     39  
 
    2.2     Share Capital and Shares     40  
 
    2.3     Encumbrance on Shares     40  
 
    2.4     Ownership of Shares and Branches     40  
 
    2.5     Redemption of Shares and Financial Assistance     41  
 
    2.6     Distributions     41  
 
                    3.   ACCOUNTS AND RECORDS     41  
 
    3.1     Contents of Accounts     41  
 
    3.2     Stock and Work in Progress     41  
 
    3.3     Debts     41  
 
    3.4     Management Accounts     42  
 
    3.5     Books and Records     42  
 
    3.6     Accounting Controls and Procedures     42  

 



--------------------------------------------------------------------------------



 



                     
 
                    4.   FINANCIAL MATTERS     43  
 
    4.1     Financial Facilities     43  
 
    4.2     Encumbrances     43  
 
    4.3     Guarantees for the Companies     43  
 
    4.4     Insolvency     43  
 
                    5.   REAL PROPERTY     43  
 
    5.1     Identity and Information     43  
 
    5.2     Title     44  
 
    5.3     Possession     44  
 
    5.4     Adverse Leases and Rights of Occupation     44  
 
                    6.   PHYSICAL ASSETS     44  
 
    6.1     Ownership     44  
 
    6.2     Leasing and Hire Purchase     44  
 
    6.3     Condition     45  
 
                    7.   CONDUCT OF BUSINESS     45  
 
    7.1     Business Since the Accounts Date     45  
 
    7.2     Authorisations and Approvals     45  
 
    7.3     Absence of Legal Proceedings     46  
 
    7.4     Public Obligations     46  
 
    7.5     Defective Products     46  
 
    7.6     Orders and Judgments     47  
 
    7.7     Contractual Characteristics     47  
 
    7.8     Agency Distributorship and Similar Arrangements     48  
 
    7.9     Material Contracts     48  
 
    7.10     Adverse Matters     49  
 
    7.11     Insurance     49  
 
    7.12     Legal Documents     50  
 
    7.13     Health & Safety     50  
 
    7.14     Improper Practices     50  
 
                    8.   EMPLOYMENT MATTERS     51  
 
    8.1     Employment Particulars     51  
 
    8.2     Termination of Employment     51  
 
    8.3     Disputes with Employees     51  
 
    8.4     Employee Claims     51  
 
    8.5     Incentive Schemes     52  
 
    8.6     Long-Term Contracts     52  
 
    8.7     Trade Unions     52  
 
    8.8     Industrial Action     52  
 
                    9.   PENSIONS     53  
 
    9.1     Benefit Obligations     53  
 
    9.2     Disclosed Schemes     53  
 
    9.3     Administration     54  
 
    9.4     Documentation     54  
 
    9.5     No Litigation or Complaints     54  
 
                    10.   TAXATION     54  
 
    10.1     Submission of Returns     54  
 
    10.2     Submission of Claims     54  
 
    10.3     Payment of Tax Due     54  
 
    10.4     Penalties and Interest     54  
 
    10.5     Deduction of Tax     54  

 



--------------------------------------------------------------------------------



 



                     
 
    10.6     Back Duty Claims     55  
 
    10.7     Assets held by the Companies     55  
 
    10.8     Company not a US Controlled Foreign Corporation     55  
 
    10.9     Management and Control     55  
 
    10.10     Residence     55  
 
    10.11     Vendor’s Responsibility for Tax     55  
 
    10.12     US Real Property Holding Corporation     55  
 
                    11.   INTELLECTUAL PROPERTY     55  
 
    11.1     Details of Intellectual Property     55  
 
    11.2     Licences     55  
 
    11.3     Ownership     56  
 
    11.4     Rights Required     56  
 
    11.5     Validity and enforceability     56  
 
    11.6     Business Name     56  
 
    11.7     Software     56  
 
    11.8     Omission     57  
 
    11.9     Infringement     57  
 
    11.10     Agreement and licences     57  
 
    11.11     Change of Control     57  
 
    11.12     Infringement and royalties     57  
 
                    12.   INFORMATION TECHNOLOGY     58  
 
    12.1     Definition     58  
 
    12.2     Owners of IT System     58  
 
    12.3     Elements of IT System     58  
 
    12.4     Disaster Recovery Plan     58  
 
    12.5     Dates     58  
 
    12.6     Currencies     59  
 
                    13.   DATA PROTECTION     59  
 
                    14.   ENVIRONMENTAL MATTERS     59  
 
    14.1     Breach of Legislation     59  
 
    14.2     Litigation     59  
 
    14.3     Hazardous Substances     59  
 
    14.4     Authorisations     59  
 
    14.5     Authorisations withdrawn     59  
 
                    15.   GENERAL     60  
 
                    SCHEDULE 4         61  
 
  Tax Covenant       61  
 
                    1.   INTERPRETATION     61  
 
    1.1     Definitions and Rules of Interpretation     61  
 
    1.2     Status of definitions and rules of interpretation in this Agreement
    62  
 
    1.3     Further Interpretation     62  
 
                    2.   COVENANT TO PAY     63  
 
                    3.   EXCLUSIONS     63  
 
    3.1     Specific Exclusions     63  
 
    3.2     Other Limitations     65  

 



--------------------------------------------------------------------------------



 



                     
 
                    4.   AMOUNT OF LIABILITY FOR TAX     65  
 
    4.1     Determination of Liability     65  
 
    4.2     Actual Payments     65  
 
    4.3     Purchaser’s Relief     65  
 
    4.4     Loss of Relief     65  
 
    4.5     Repayments     65  
 
                    5.   TIME FOR PAYMENT     65  
 
    5.1     Due Date     65  
 
    5.2     Actual Payments     65  
 
    5.3     Reliefs     66  
 
    5.4     Notice     66  
 
    5.5     Interest     66  
 
                    6.   OVER-PROVISIONS, RELIEFS ETC     66  
 
    6.1     Over-Provisions     66  
 
    6.2     Reliefs     66  
 
    6.3     The Relevant Amount     67  
 
    6.4     Auditors Review     67  
 
    6.5     Adjustment of Relevant Amount     67  
 
    6.6     Auditors’ Certificate     67  
 
                    7.   RECOVERY FROM OTHER PERSONS     68  
 
                    8.   CONDUCT OF CLAIMS     68  
 
    8.1     Purchaser to notify claims     68  
 
    8.2     Purchaser to take action     68  
 
    8.3     Purchaser at liberty to admit etc     69  
 
    8.4     Indemnity for costs     69  
 
                    9.   TAX ON PAYMENTS BY VENDOR OR PURCHASER     69  
 
    9.1     No Deduction     69  
 
    9.2     Gross-up     70  
 
                    10.   COUNTER INDEMNITY     70  
 
    10.1     Meaning of “Warrantor”     70  
 
    10.2     Purchaser’s Covenant     70  
 
    10.3     Provisions of this Schedule to apply in respect of Purchaser’s
Covenant     70  
 
                    11.   TAX RETURNS     70  
 
    11.1     Preparation of tax returns for periods ended on or before
Accounting Date     70  
 
    11.2     Submission of tax returns     71  
 
    11.3     Conduct of matters relating to tax returns     71  
 
    11.4     Access to books, accounts etc.     71  
 
    11.5     Accounting period current at Completion     71  
 
    11.6     Paragraph 8 (Conduct of Claims) to take precedence     72  
 
                    12.   GENERAL     72  
 
                    SCHEDULE 5         73  
 
    Clause 5.1 : Limitations on Claims   73  
 
                    1.   LIMITATION OF LIABILITY     73  
 
    1.1     Time Limitations     73  
 
    1.2     Exclusion of Limitation Acts     73  
 
    1.3     Minor Claims     73  

 



--------------------------------------------------------------------------------



 



                     
 
    1.4     Materiality Threshold     73  
 
    1.5     Maximum Aggregate Liability     74  
 
    1.6     No Claim for Breach     74  
 
                    2.   MULTIPLE RECOVERY     74  
 
    2.1     Receipts from Third Parties     74  
 
    2.2     Repayment to Warrantor     75  
 
    2.3     Satisfaction of Claims     75  
 
    2.4     No Double Recovery     75  
 
    2.5     Tax Losses     75  
 
                    3.   REDUCTION IN CONSIDERATION     75  
 
                    4.   GENERAL PROTECTIONS     75  
 
    4.1     Mitigation     75  
 
    4.2     Contingent Liabilities     76  
 
    4.3     Overriding Effect     76  
 
    4.4     Conduct of Claims     76  
 
    4.5     Rights of Subrogation     77  
 
    4.6     Insurance     77  
 
    4.7     Over Provisions     78  
 
                    5.   TRUSTEE PROVISIONS     78  
 
    5.1     Limitation to Trust Assets     78  
 
    5.2     Prohibition on Trust Distributions     79  
 
    5.3     Disposals after Receipt of Claim     79  
 
    5.4     Permitted Distributions to Beneficiaries     79  
 
    5.5     Prohibited Acts     80  
 
    5.6     Obligations in respect of New Trustees     80  
 
    5.7     Restriction on Retirement as Trustee     80  
 
    5.8     Release of Retiring Trustee     81  
 
    5.9     Expiry of Obligations     81  
 
    5.10     Actions with Purchaser’s Consent     81  
 
                    SCHEDULE 6     82  
 
    Clause 5.1: Warranties by the Purchaser     82  
 
                    1.   PRELIMINARY     82  
 
                    2.   WARRANTIES     82  
 
    2.1     Incorporation and Status     82  
 
    2.2     Constitutional Documents     82  
 
    2.3     Share Capital     82  
 
    2.4     Entitlement to Issue of Securities     82  
 
    2.5     Accounts     82  
 
    2.6     Insolvency     83  
 
    2.7     Title to Assets     83  
 
    2.8     Infringement of Intellectual Property Rights     83  
 
    2.9     Continuance of Intellectual Property Rights     83  
 
    2.10     Authorisations and Approvals     83  
 
    2.11     Absence of Legal Proceedings     84  
 
    2.12     Public Obligations     84  
 
    2.13     Orders and Judgments     84  
 
    2.14     Public body investigations     84  
 
    2.15     Payment of Taxes     84  
 
    2.16     Purchaser Claim Understanding     84  

 



--------------------------------------------------------------------------------



 



                     
 
                    SCHEDULE 7     85  
 
      The Properties     85  
 
                    SCHEDULE 8     88  
 
      Agreed Form Documents     88  
 
                    SCHEDULE 9     89  
 
      Clauses 1.1 and 6.5 : Relevant Commitments   89  
 
                    SCHEDULE 10     90  
 
      Clause 6.6 : Domain Names     90  
 
                    SCHEDULE 11     91  
 
      Company Intellectual Property     91  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 14 November 2007
BETWEEN:

(1)   GUYMONT SERVICES SA as trustee of The Winkler Atlantic Trust c/o: HSBC
Guyerzeller Trust Company AG Splugenstrasse 6 CH-8027 Zurich Switzerland (“the
Trustee” or “the Vendor”); and

(2)   MAD CATZ INTERACTIVE, INC a company incorporated and existing under the
laws of Canada with incorporation no. 294869-9 having its registered office at
Brookfield Place 181 Bay Street Suite 2500 Toronto Ontario M5J 2T7 (“MCZ” or
“the Purchaser” which terms shall include its assigns)

WHEREAS:

(A)   The Trustee is the registered holder of the entire issued share capital of
the Company   (B)   The Company is the beneficial owner of the entire issued
share capital of each of the Subsidiaries   (C)   It has been agreed that the
Trustee should sell and MCZ should purchase all the issued shares in the capital
of the Company upon the terms and conditions herein contained

NOW IT IS AGREED that:

1.   INTERPRETATION   1.1   Definitions       In this Agreement including its
recitals and (save as otherwise defined in sub-paragraph 1.1 of Schedule 3 or of
Schedule 4) its schedules:

     
“the Accounts Date”
  means 28 February 2007;
 
   
“the Accounting Policies”
  means the accounting policies of the Company applied in the Accounts for the
year ended on the Accounts Date as stated therein;
 
   
“the Accounting Principles”
  means generally accepted accounting principles applicable to the Companies as
at the date of this Agreement in the respective jurisdictions in which the
Companies are incorporated (and for avoidance of doubt, not International
Financial Reporting Standards);

1



--------------------------------------------------------------------------------



 



     
“the Accounts”
  means the respective individual balance sheets, profit and loss accounts and
cash flow statements of the Companies at and for the financial year ended on the
Accounts Date (including the notes thereto and the directors’ and auditors’
reports thereon or attached thereto) which (in the case of the Company) are
unaudited and (in the case of the Subsidiaries) are audited;
 
   
“agreed form”
  any reference herein to a document being “in agreed form” means that document
in terms agreed by the parties or on their behalf and initialled by them or on
their behalf for identification;
 
   
“Associate”
  means any person which is an associate of the person concerned within the
meaning of section 435 Companies Act 2006;
 
   
“aware”
  means known to any of Eric Winkler, David Inwood, Stephen Roston, Bill
McMahon, Stefan Wöger, Andrew Young and BC Yu (Bing);
 
   
“Cash Consideration”
  means the part of the Consideration payable in cash pursuant to clause 3.3.2,
as finally determined pursuant to clause 3.5
 
   
“Claim”
  means any claim by the Purchaser:
 
   
 
 
(a)     for breach of or any inaccuracy in any of the Warranties;
 
   
 
 
(b)     under the Tax Covenant;
 
   
 
 
(c)     for breach of any covenant or agreement of the Trustee under this
Agreement or any other Transaction Document;
 
   
 
 
(d)     for any failure of the Trustee to transfer to the Purchaser free from
Encumbrance the Shares;
 
   
“the Code”
  means the United States Internal Revenue Code of 1986, as amended
 
   
“the Companies”
  means the Company and the Subsidiaries;
 
   
“the Companies Acts”
  means the Companies Act 1985, the Companies Act 1989 and the Companies Act
2006 as the same have from time to time been amended and are now in force;

2



--------------------------------------------------------------------------------



 



     
“the Company”
  means Winkler Atlantic Holdings Limited, the company of which details are set
out in Part 1 of Schedule 1;
 
   
“Completion”
  means actual completion of the sale and purchase hereunder;
 
   
“Completion Accounts”
  means the accounts prepared pursuant to clause 3.5 which have become final and
conclusive as therein provided;
 
   
“the Consideration”
  means the aggregate consideration payable hereunder for all the Shares;
 
   
“the Consideration Notes”
  means the 7.5% Convertible Unsecured Loan Notes 2010 in agreed form and so
entitled to be issued as part of the Consideration pursuant to clause 3.3.1;
 
   
“Disclosed”
  means fairly disclosed so as to identify the nature and, to the extent known,
the scope of the matter Disclosed in or under the Disclosure Letter;
 
   
“the Disclosure Letter”
  means the letter written by the Vendor to the Purchaser of even date herewith
and described as such and includes the bundle of documents referred to therein
as the Disclosure Bundle;
 
   
“Dollars” and “$”
  means US Dollars, the lawful currency of the United States of America;
 
   
“the Effective Time”
  means close of business on 18 November 2007;
 
   
“Encumbrance”
  means any mortgage, charge, lien, pledge, security, option, right to acquire,
equity or other encumbrance or adverse interest whatsoever or commitment to
constitute any of the same;
 
   
“Environmental Claim”
  means any public or private claim, notice of violation, prosecution, demand,
action, official warning, abatement or other order or notice (conditional or
otherwise) by any person or authority, relating to any Environmental Matter and
any notification or order requiring compliance with the terms of any
Environmental Licence or Environmental Law;
 
   
“Environmental Law”
  includes all or any law, statute, rule, regulation, treaty, directive,
direction, by-law, code of practice, circular,

3



--------------------------------------------------------------------------------



 



     
 
  guidance note, order, notice, demand, decision of the courts, code of practice
and guidance notes which are legally binding and in force as at the date of this
Agreement or anything like any of the foregoing of any governmental authority or
agency or any regulatory body or any other government or private court,
tribunal, alternative dispute resolution system, arbitration panel, special
prosecutor or investigating committee or any other body whatsoever in any
jurisdiction or the European Union relating to Environmental Matters applicable
for the time being to any of the Companies and/or the business carried on by any
of the Companies;
 
   
“Environmental Licence”
  means any permit, licence, authorisation, consent, certificate, regulatory
plan, compliance schedule or other approval obtained or which ought to have been
obtained at any time by any of the Companies and/or in relation to the business
carried on by any of the Companies pursuant to any Environmental Law;
 
   
“Environmental Matters”
  means any of the following:
 
   
 
 
(a)     any generation, deposit, disposal, keeping, treatment, transportation,
transmission, handling, emission, discharge, release, creation, storage or
manufacture of any noxious or hazardous item (whether solid, liquid or gas)
likely to cause harm to man or to the natural or built environment;
 
   
 
 
(b)     any nuisance, noise, defective premises, health and safety at work or
elsewhere;
 
   
 
 
(c)     the pollution, conservation or protection of the environment (which
includes natural resources whether pertaining to life or not, such as air,
water, soil, fauna and flora and the interactions between the same factors and
also the built environment) or of man or any living organisms supported by the
environment or any other matter whatsoever

4



--------------------------------------------------------------------------------



 



     
 
           affecting the environment or any part of it;
 
   
“Guarantee”
  means any guarantee, indemnity, suretyship, letter of comfort or other
assurance, security or right of set-off given or undertaken by a person to
secure or support the obligations (actual or contingent) of any third party and
whether given directly or by way of counter-indemnity to any third party who has
provided a Guarantee;
 
   
“Initial Payment”
  means the sum of $14,956,000 payable on account of the Cash Consideration
pursuant to clause 3.4.1;
 
   
“Intellectual Property”
  means:
 
   
 
 
(a)     all know-how, trade secrets, expertise, technological information, data,
formulae, designs, processes, specifications and other knowledge and
information;
 
   
 
 
(b)     all drawings, writings and other papers, computer programs and other
tangible and non-tangible manifestations of any items referred to in paragraph
(a) of this definition;
 
   
 
 
(c)     (i)      copyrights and copyrightable works and registrations and
applications for registration thereof,
 
   
 
 
(ii)     patents, patent applications and patent disclosures and inventions,
 
   
 
 
(iii)     trade marks, service marks, trade dress, trade names, logos and
corporate names and registrations and applications for registration thereof,
 
   
 
 
(iv)     mask works and registrations and applications for registration thereof,
 
   
 
 
(v)     software,
 
   
 
 
(vi)     Internet websites and domain names and rights pertaining thereto,
 
   
 
 
(vii)    registered designs, design rights; and other protection for or relating
to the foregoing; and

5



--------------------------------------------------------------------------------



 



     
 
 
(d)     all claims and rights in or arising from the foregoing;
 
   
“the Management Accounts”
  means the unaudited consolidated balance sheet, the unaudited consolidated
profit and loss account and the unaudited cash flow statement of the Company and
the Subsidiaries (including, in each case, any notes thereon) for the half-year
ended on 30 September 2007 (a copy of which is attached to the Disclosure
Letter);.
 
   
“Net Working Capital”
  has the meaning assigned to it in clause 3.1.6;
 
   
“person”
  includes any legal or natural person, partnership, trust, company, government,
local or public authority department or other body or association of persons
(whether corporate or unincorporated);
 
   
“the Properties”
  means the premises described in Schedule 7, for the interest therein
described;
 
   
“Purchaser Group”
  means MCZ, any subsidiary of MCZ for the time being, any holding company of
MCZ for the time being (if any) and any subsidiary for the time being of any
such holding company, but shall not include any of the Companies;
 
   
“the Purchaser’s Solicitors”
  means The Needle Partnership LLP (UK) of 6 Allerton Park Chapel Allerton Leeds
LS7 4ND and Durham Jones & Pinegar, P.C. of 192 E 200 N Third Floor St. George
Utah 84770 USA ;
 
   
“the Relevant Commitments”
  means the Guarantees described in Schedule 9 that have been given for or in
relation to any obligation of any of the Subsidiaries);
 
   
“the Shares”
  means all the shares in the capital of the Company in issue or which have been
agreed (whether contingently or otherwise) to be issued;
 
   
“the Subsidiaries”
  means the companies details of which are set out in Part II of Schedule 1;
 
   
“Tax”
  means any liability to any form of taxation or other financial duty, levy,
withholding or impost of any kind and of any jurisdiction and whether of a
supra-national, national, regional, municipal or other public authority and all
sums paid in respect thereof by way of

6



--------------------------------------------------------------------------------



 



     
 
  deduction, in advance or otherwise and all fines, penalties, charges, costs
and interest incidental or relating thereto but so that “Tax” shall not include
any liability to any Tax Authority in respect of the occupation or right of
occupation of any immoveable property;
 
   
“Tax Authority”
  means any fiscal or revenue authority of any jurisdiction empowered to impose,
assess and/or collect Tax;
 
   
“the Tax Covenant”
  means the provisions of Schedule 4 and the obligations of the Warrantor
thereunder;
 
   
“Tax Warranties”
  means the warranted statements contained in paragraph 10 of Schedule 3;
 
   
“Transaction Documents”
  means this Agreement and all documents which are in agreed form and all
documents which are required by the terms of this Agreement or any such document
to be entered into by the parties or any of them and all other documents entered
into by the parties or any of them in connection with this Agreement or any such
document;
 
   
“the Trust”
  means the Winkler Atlantic Trust;
 
   
“the Vendors’ Representative”
  means Stephen Alexander Roston or such other person as from time to time the
Vendor by written notice to the Purchaser has appointed as Vendor’s
Representative in place of the previous appointee;
 
   
“the Vendor’s Solicitors”
  means Laytons at Carmelite 50 Victoria Embankment London EC4Y 0LS;
 
   
“the Warranties”
  means the warranted statements by the Warrantor in Schedule 3;
 
   
“the Warrantor”
  means the Trustee;
 
   
“Working Day”
  means a day not being a Saturday, Sunday or public
holiday in London, England or San Diego, California

1.2   Interpretation       In this Agreement:

  1.2.1   Part 38 Companies Act 2006 shall apply for the purposes of
interpretation save in respect of the Tax Warranties, the Tax Covenant and
otherwise as herein expressly provided to the contrary

7



--------------------------------------------------------------------------------



 



  1.2.2   References to statutory provisions shall be construed as references to
those provisions as respectively amended or re-enacted (whether before or after
the date hereof) from time to time and shall include any provisions of which
they are re-enactments (whether with or without modifications) and any statutory
instruments issued pursuant to them, to the extent that such amendment,
re-enactment or statutory instrument does not change the law in force as at the
date of this Agreement     1.2.3   Each gender includes each other gender and
(except in relation to “Company” and “Companies”) the singular the plural and
vice versa     1.2.4   Clause and Schedule headings shall be ignored in
interpretation     1.2.5   References to clauses, sub-clauses, paragraphs,
recitals, schedules and annexes are to the same of or to this Agreement unless
otherwise expressly stated     1.2.6   Any reference to this Agreement or any of
the Transaction Documents or other document or to any specified provision of the
same is to the same as in force for the time being and as varied from time to
time in accordance with the terms of the same or with the agreement of the
relevant parties     1.2.7   Where any period is prescribed in this Agreement as
being “from”, “after” or “following” a date or event, that period shall commence
on the day following that date or event and shall end at midnight on the last
day of the period so specified     1.2.8   The words and phrases “other”,
“including” and “in particular” shall not limit the generality of any preceding
words or be construed as being limited to the same class as the preceding words
where a wider interpretation is possible     1.2.9   Any reference to a term or
concept in English law (including without limitation those for any action,
remedy, dissolution, insolvency, method of judicial proceeding, document,
statute, court official, governmental authority or agency) shall in the context
of any jurisdiction other than England be construed as a reference to the term
or concept which most nearly corresponds to it in that jurisdiction     1.2.10  
References to dates and times are references to such date and time in London
England unless otherwise stated

2.   SALE AND PURCHASE   2.1   Agreement       The Trustee with full title
guarantee shall sell and MCZ shall purchase on the terms of this Agreement, and
with effect from Completion, the entire legal and beneficial ownership of and in
the Shares free from Encumbrance and together with all rights now or thereafter

8



--------------------------------------------------------------------------------



 



    attaching thereto including, in particular, the right to receive all
dividends and distributions declared, made or paid on or after the date of this
Agreement

2.2   Severability       The Purchaser shall not be entitled nor obliged to
complete its purchase of some of the Shares hereunder if the sale and purchase
of all the Shares is not completed simultaneously in accordance with the terms
hereof   3.   CONSIDERATION   3.1   Definitions       In this clause 3:

  3.1.1   “Borrowings” means the principal amount owing by any of the Companies
at the Effective Time of monies borrowed by any of the Companies from any person
other than another of the Companies;     3.1.2   “Cash” means any of the
following held at the Effective Time by or to the account of any of the
Companies:

  (a)   any credit balance on any account with any bank or other financial
institution;     (b)   any monies on deposit with any bank or other financial
institution;     (c)   cash in hand

  3.1.3   “the Completion Accounts Items” means the Borrowings, the Cash, the
Cash Consideration, the Consideration, the Consolidated Current Assets, the
Consolidated Current Liabilities, the Net Working Capital and the Retention
Payment Amount;     3.1.4   “the Consolidated Current Assets” means those
consolidated assets of the Companies viewed as a group at the Effective Time
which fall to be treated as current assets in accordance with the Accounting
Policies and the Accounting Principles, but excluding and disregarding Cash;    
3.1.5   “the Consolidated Current Liabilities” means those consolidated
liabilities of the Companies viewed as a group at the Effective Time which fall
to be treated as current liabilities in accordance with the Accounting Policies
and the Accounting Principles but excluding and disregarding any Borrowings
which would otherwise fall to be so treated;     3.1.6   “the Net Working
Capital” means the Consolidated Current Assets minus the Consolidated Current
Liabilities;     3.1.7   “Retention Payment Amount” means any and all sums which
any of the Companies are liable to pay to any person by way of finders fee,
commission, brokerage, professional fee, bonus or similar payment which in any
case is

9



--------------------------------------------------------------------------------



 



      payable by reason of the transaction hereby effected, together with any
irrecoverable value added tax or employers national insurance contributions for
which any of the Companies is liable in respect of the same

3.2   Amount of the Consideration       The total consideration for the sale of
all the Shares shall be the sum of THIRTY MILLION DOLLARS:

  3.2.1   plus the amount of Cash;     3.2.2   plus any amount by which the Net
Working Capital exceeds the sum of $6,800,000 or minus any amount by which the
Net Working Capital is less than the sum of $6,800,000 (as the case may be);    
3.2.3   minus any amount of Borrowings;     3.2.4   minus the Retention Payment
Amount

3.3   Form of Consideration       MCZ shall satisfy the Consideration by:

  3.3.1   the issue to the Trustee of the Consideration Notes having a principal
nominal value of Fourteen Million Five Hundred Thousand Dollars ($14,500,000);  
  3.3.2   the payment to the Trustee in cash of the balance of the Consideration

3.4   Payment of the Consideration       The Consideration shall be paid as
follows:

  3.4.1   upon Completion MCZ shall pay the Initial Payment in accordance with
clause 3.7.1 on account of the Cash Consideration;     3.4.2   upon Completion
MCZ shall issue to the Trustee the Consideration Note;     3.4.3   any
adjustment to the Initial Payment pursuant to clause 3.6 shall be paid in
accordance with that clause

3.5   Completion Accounts and Calculation of the Consideration       The
following shall apply to calculate the final amount of the Consideration and the
Cash Consideration:

  3.5.1   as soon as practicable following Completion and in any event within
thirty Working Days from Completion (or such longer period as MCZ and the
Vendor’s Representative may agree in writing) MCZ with the assistance of the
accounts teams of the Subsidiaries shall prepare in compliance with clause 3.5.2
a consolidated balance sheet of the Companies and a statement of the Completion
Accounts Items each as at the time of Completion and shall cause a copy of the
same to be delivered to the Vendor’s Representative together with all relevant
working papers and supporting documentation relating to or used in the
preparation of such balance sheet and statement;

10



--------------------------------------------------------------------------------



 



  3.5.2   the balance sheet and statement required by clause 3.5.1 and the
amounts to be shown therein shall be prepared and computed in compliance with
the following:

  (a)   stock shall be valued in accordance with the stock valuation policy
applied in the Management Accounts and consistently with application of that
policy therein; save as required by such policy no other provision shall be made
in respect of stock;     (b)   provisions made in respect of claims, disputes,
sums receivable and contingent liabilities shall be the same as those made in
the Accounts save only to the extent that any variation of those provisions or
any new provision ought, on a basis consistent with treatment of such matters in
the Accounts, properly to be made solely by reason of an event or material
change in circumstance since the Accounts Date;     (c)   solely in order to
calculate the Completion Accounts Items, the earnings of the Companies in the
period commencing on 1 November 2007 up to and including the Effective Time
shall be taken as that proportion of the earnings of the Companies in the whole
of November 2007 as the revenues earned by the Companies in that period
represents of the revenues earned by the Companies in the whole of that month;  
  (d)   otherwise in accordance with the Accounting Policies, on a going concern
basis and consistently with the Accounts;     (e)   subject to the foregoing, in
accordance with the Accounting Principles;

  3.5.3   at any time within ten Working Days from receipt of such balance sheet
and statement the Vendor’s Representative may by written notice to the
Purchaser’s Solicitors elect to review (with advisers and representatives) the
same and all relevant working papers and supporting documentation, and upon
reasonable notice to interrogate relevant personnel; MCZ shall procure that the
Companies shall provide all reasonably available relevant information, answer
all pertinent questions and co-operate to enable a full understanding of such
balance sheet and statement and the amounts stated therein to be verified for
the purposes of this clause 3.5;     3.5.4   at any time within thirty Working
Days from delivery of a copy of such balance sheet and statement to the Vendor’s
Representative pursuant to clause 3.5.1, the Vendor’s Representative by written
notice to the Purchaser’s Solicitors stating in reasonable detail the matters
which it challenges (an “Objection Notice”) may challenge the accuracy of the
balance sheet and statement delivered pursuant to that clause;

11



--------------------------------------------------------------------------------



 



  3.5.5   if the balance sheet and statement required by clause 3.5.1 are not
delivered within the time therein allowed, or if in compliance with and within
the time allowed by clause 3.5.4 the Vendor’s Representative issues an Objection
Notice then:

  (a)   the Completion Accounts Items shall be such sums as are agreed in
writing between MCZ and the Vendor’s Representative or, in default of such
agreement being reached within ten Working Days from service of the Objection
Notice, either:

  (i)   certified by a firm of independent accountants agreed between MCZ and
the Vendor’s Representative; or, if no such accountants are so agreed;     (ii)
  certified by a firm of independent chartered accountants appointed on the
application of MCZ or the Vendor’s Representative by the President for the time
being of the Institute of Chartered Accountants in England and Wales;

  (b)   any such agreement or certificate, when made or issued, shall be final
conclusive and binding as to the amount of the Completion Accounts Items;    
(c)   any such firm of independent accountants shall act as experts and not
arbitrators and its fees shall be borne by the prevailing party or, if there is
no clearly prevailing party, by the Trustee and MCZ in such proportions as such
firm shall decide;     (d)   the parties shall provide and MCZ shall cause the
Companies to provide, in confidence, to each other and to any independent
accountant appointed in accordance with this clause 3.5.5 such information and
assistance as may properly be required in connection with the preparation or
review and certification of the amount of the Completion Accounts Items in
accordance with this clause 3;

  3.5.6   unless an Objection Notice is served in compliance with and within the
time allowed by clause 3.5.4, the balance sheet and statement issued pursuant to
clause 3.5.1 shall be final and conclusive as to the matters stated therein;    
3.5.7   the amounts of the Completion Accounts Items shall become final upon the
first to occur of the following:

  (a)   the same being agreed in writing between MCZ and the Vendor’s
Representative;

12



--------------------------------------------------------------------------------



 



  (b)   (save in the case of manifest error) delivery to MCZ and the Vendor’s
Representative of an accountant’s certificate issued pursuant to clause 3.5.5;  
  (c)   the expiry of the time allowed by clause 3.5.4 for service of an
Objection Notice without an Objection Notice being served in compliance with
that clause

3.6   Adjustment Payments       Within ten Working Days from the amount of the
Net Working Capital being finally agreed or determined pursuant to clause 3.5:

  3.6.1   MCZ shall pay to the Trustee in accordance with clause 3.7.1 a sum
equal to any amount by which the Cash Consideration exceeds the Initial Payment;
or     3.6.2   the Trustee shall repay or pay to MCZ in accordance with clause
3.7.2 a sum equal to any amount by which the Initial Payment exceeds the Cash
Consideration

3.7   Payments       All sums payable under this Agreement shall be paid as
follows:

  3.7.1   all sums payable to the Trustee shall be paid to the Vendor’s
Solicitors by transfer to their US$ clients account identified below or to such
other person or to such other account as the Trustee or the Vendor’s Solicitors
may specify in writing to MCZ at least forty eight hours before the relevant
payment falls due Credit of the payment to such account shall be a complete
discharge of MCZ for the relevant payment In the case of the Initial Payment it
shall be paid to the said account for value as cleared funds no later than the
Effective Time and pending Completion shall be held in US dollars in such US
dollar account and not be converted to any other currency unless requested by
MCZ and the Trustee in writing. The details of the Vendor’s Solicitors clients
account are:

         
  
  Bank:   The Royal Bank of Scotland plc
 
       
 
  Branch:   Child & Co 1 Fleet Street London EC4Y 1BD
 
       
 
  Sort Code:   15-80-00
 
       
 
  IBAN:   GB 44 RBOS 1663 0000 1268 81
 
       
 
  IBAN BIC:   RBOS GB 2L
 
       
 
  Account Name:   Laytons Clients Account
 
       
 
  Account Number:   LASHLA-USD1

  3.7.2   all sums payable to MCZ shall be paid to MCZ or to such other person
or to such other account as MCZ or the Purchaser’s Solicitors may specify in
writing to the Trustee at least forty eight hours before the relevant payment
falls due Credit of

13



--------------------------------------------------------------------------------



 



      the payment to such account shall be a complete discharge of MCZ for the
relevant payment The details of MCZ’s account are:

         
   
  Bank:   Wells Fargo Bank, N.A.
 
      Commercial Banking
 
       
 
  Bank Address:   420 Montgomery Street
 
      San Francisco, CA 94104
 
       
 
  Routing & Transit Number (MICR ABA #):   121000248
 
       
 
  Swift Code:   WFBIUS6S
 
       
 
  Account Name:   Mad Catz, Inc.
 
       
 
  Account Number:   4496810201

3.8   Interest       If any amount required to be paid pursuant to clause 3.5 is
not paid when due the party liable to make the payment shall pay to the payee
(as well after as before judgment) interest on the amount which is not paid when
due calculated on that amount from the date when it fell due until the date of
actual payment at that rate which is two percentage points above the prime rate
from time to time as reported in the Wall Street Journal   4.   COMPLETION   4.1
  Completion Venue and Time       Completion shall take place at the offices of
the Vendor’s Solicitors immediately following signature of this Agreement or at
any other place or time as agreed in writing by the Trustee and MCZ   4.2  
Completion Events and Obligations of the Parties       Upon Completion the
parties shall perform the obligations respectively required to be performed by
them pursuant to Schedule 2   4.3   Completion Matters Inter-Conditional      
All matters required to be effected at Completion are inter-conditional and
shall be performed simultaneously   5.   WARRANTIES   5.1   Warranties and Tax
Covenant       The provisions of Schedules 3, 4 and 6 shall have effect as if
set out herein at length 5.2 Limitations   5.2   Limitations       Except where
any Claim arises by reason of fraud or dishonest wilful concealment by the
Warrantor:

14



--------------------------------------------------------------------------------



 



  5.2.1   the provisions of Schedule 5 shall have effect as if herein set out at
length in order to limit the liability of the Warrantor ;     5.2.2   the
aggregate liability of MCZ in respect of all claims for breach of a warranty
given in Schedule 6 (including costs) shall in any event not exceed the amount
of the Cash Consideration as finally agreed or determined     5.2.3   the
liability of MCZ in respect of claims for breach of warranty given in Schedule 6
shall terminate at midnight on the second anniversary of Completion except in
respect of claims thereunder of which notice is given to MCZ before that time
and, in the case of any claim of which notice is so given, such liability shall
terminate twelve months from the date upon which notice of the claim is so given
unless legal proceedings in respect of it are commenced and served upon MCZ
within that twelve month period

5.3   Non-Disclosed Information       With the exception of the matters
Disclosed, no information of which the Purchaser and/or their agents and/or
advisers have knowledge (actual, constructive or imputed) or which could have
been discovered (whether by investigation made by the Purchaser or made on their
behalf) shall prejudice or prevent any Claim or reduce any amount recoverable
thereunder.   5.4   Set-off of Claims

  5.4.1   In this clause 5.4:

     
“Approved Counsel”
  means either
 
   
 
 
(a)     any barrister of Erskine Chambers of at least eight years’ call
experienced in the handling of claims under an agreement of the nature of this
Agreement or
 
   
 
 
(b)     a barrister called to the Bar of England agreed in writing between the
Vendor’s Solicitors and the Purchaser’s Solicitors or in default of agreement
selected by the Purchaser’s Solicitors from a list of three legal counsel of at
least eight years’ call submitted to the Purchaser’s Solicitors by the Vendor’s
Solicitors;
 
   
“Dismissed Claim”
  a Claim shall be a Dismissed Claim:
 
   
 
 
(a)     if counter-notice is given in respect of it pursuant to clause 5.4.3 and
MCZ does not deliver to the Vendor’s Solicitors a copy of Approved Counsel’s

15



--------------------------------------------------------------------------------



 



     
 
           Opinion pursuant to clause 5.4.5 within the one month therein
referred to;
 
   
 
 
(b)     if and to the extent that MCZ agrees in writing that the amount of the
Claim is not recoverable from the Warrantor;
 
   
 
 
(c)     if and to the extent that a court of competent jurisdiction from which
there is no appeal or from which MCZ does not appeal within the time permitted
dismisses the Claim;
 
   
“Provisional Claim”
  means (with the exception of any contingent Claim which has not given rise to
an actual liability within the provisions of clause 4.2 of Schedule 5 at the
relevant date):
 
   
 
 
(a)     any Claim which the Warrantor agrees in writing should be treated as a
Provisional Claim, until twenty days after the Warrantor gives notice to MCZ
withdrawing agreement to such treatment;
 
   
 
 
(b)     any Claim that is for the time being the subject of actual legal
proceedings in a court of competent jurisdiction which have not been dismissed;
 
   
 
 
(c)     any Claim that is not subject to actual legal proceedings pending
(1) the giving of a counter-notice pursuant to clause 5.4.3 and (2) sixty days
before the due date for any payment under the Consideration Notes and, after the
giving of such counter-notice and the day sixty days before the due date for
such payment, until the earliest of:
 
   
 
 
(i)     sixty days from the earlier of MCZ electing or the Warrantor requiring
MCZ to elect to obtain the opinion of Approved Counsel
 
   
 
 
(ii)     the date of delivery to the Vendors’ Solicitors of a copy of counsel’s
opinion pursuant to clause 5.4.5; and
 
   
 
 
(d)     any Claim deemed to be a Provisional Claim pursuant to clause 5.4.5, to
the extent so deemed;
 
   
“Substantiated Claim”
  means either

16



--------------------------------------------------------------------------------



 



     
 
 
(a)     any Claim to the extent so agreed in writing by the Warrantor (including
pursuant to the mediation provisions of clause 8.3) or so determined by a court
of competent jurisdiction from which there is no appeal (or from which the
Warrantor does not appeal within the time permitted) or;
 
   
 
 
(b)     any claim under clause 10

  5.4.2   Notification of Claim: MCZ may at any time notify the Warrantor and
the Vendor’s Representative in writing in accordance with clause 9.12 that it
believes it has a Claim and with such notification shall give such information
as is available to it and is reasonably necessary to identify the subject-matter
and quantum of the Claim     5.4.3   Counter Notice: The Warrantor may dispute
the Claim in whole or in part by counter-notice to MCZ given in writing in
accordance with clause 9.12 within twenty Working Days of receipt of MCZ’s
notice of Claim and setting out the basis upon which and the extent to which it
does not accept the Claim     5.4.4   Resolution of Claims: Following
notification of a Claim pursuant to clause 5.4.2 and the giving of a
counter-notice pursuant to clause 5.4.3, such Claim shall be resolved in
accordance with the provisions of clause 8     5.4.5   Justification of Claims:
If counter-notice is given to MCZ in accordance with clause 5.4.3, MCZ may
obtain the written determination of Approved Counsel (acting as expert not
arbitrator) that such Claim if formulated into a Statement of Case would not be
struck out pursuant to Part 3.4(2)(a) or (b) of the Civil Procedure Rules 1998
and if that be the case stating a reasonable pre-estimate of the amount
recoverable for the purposes of clause 5.4.6 below; for this purpose, MCZ shall
deliver to the Vendor’s Solicitors a draft of the relevant instructions
including attachments and allow them ten Working Days from their receipt to
comment upon and to approve the same; following such approval MCZ may submit the
agreed instructions and attachments to the Approved Counsel or (if such
instructions are not approved) shall submit to the Approved Counsel both such
instructions and any comments upon them given to MCZ within the said ten Working
Days; if within one month after such instructions and attachments (if any) are
delivered to the Approved Counsel MCZ submits to the Vendor’s Solicitors the
determination referred to above in this clause 5.4.5 then, to the extent that
the Claim is so supported by such opinion, it shall be a Provisional Claim For
the avoidance of doubt the determination of the Approved Counsel shall be in
such form as the Approved Counsel shall in his discretion consider appropriate
and the Approved Counsel shall not be required to deliver reasons

17



--------------------------------------------------------------------------------



 



  5.4.6   Set-Off: Subject to and as provided by the provisions of the
Consideration Notes, MCZ may set off against an amount of any monies payable to
the holder of any of the Consideration Notes equal to the amounts of any
Substantiated Claim and of any Provisional Claim, as applicable, and in this
respect the amount to be set-off (in the case of a Substantiated Claim) shall be
the amount of the Substantiated Claim and (in the case of a Provisional Claim)
shall be such sum as Approved Counsel may have stated to be a reasonable
pre-estimate of the amount recoverable in respect of that Provisional Claim and
such set off of a Provisional Claim shall continue until it becomes a
Substantiated Claim or a Dismissed Claim     5.4.7   Satisfaction of
Substantiated Claims: Upon a Claim becoming a Substantiated Claim, MCZ shall
give notice to the Warrantor requiring discharge of that Substantiated Claim and
save to the extent that within fifteen Working Days from receipt of such notice
the Warrantor pays to MCZ in cash or otherwise discharges to the satisfaction of
MCZ the amount of such Substantiated Claim, MCZ may set off against any monies
payable to the holder of any of the Consideration Notes the amount of that
Substantiated Claim in accordance with the provisions of the Consideration Notes
and in this respect the amount to be set-off shall be the amount of the
Substantiated Claim Any such set-off shall satisfy and discharge the liability
of the Warrantor in respect of the Substantiated Claim to the extent of the
amount so set-off If no additional monies are available for set off under the
Consideration Notes, then the Warrantor shall promptly pay any additional amount
to Purchaser     5.4.8   Order of Set-Off: Any set-off or cancellation pursuant
to the preceding clauses 5.4.6 and 5.4.7 shall be against Consideration Notes
which mature in 2009 or 2010 as specified by the holder of the Consideration
Notes at the time of the set-off

5.5   Mutual Warranties       The Trustee warrants to MCZ and MCZ warrants to
the Trustee that:

  5.5.1   it has full power and authority without requiring the consent of any
person — except in the case of MCZ who requires consent from Wachovia Capital
Finance Corporation (Central) to enter into this Agreement and the instrument
constituting the Consideration Notes — (and has duly exercised such power and
authority) to enter into and perform its obligations under each of the
Transaction Documents to which it is party;

18



--------------------------------------------------------------------------------



 



  5.5.2   (in the case of MCZ) it has obtained the consent of Wachovia Capital
Finance Corporation (Central) to enter into and perform its obligations under
this Agreement and the instrument constituting the Consideration Notes;    
5.5.3   it has taken all necessary corporate or other action to authorise the
execution, delivery and performance of each of the Transaction Documents to
which it is party;     5.5.4   each of the Transaction Documents to which it is
party will when executed constitute lawful valid obligations binding upon it in
accordance with its terms subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity;     5.5.5   the execution, delivery and
performance of or compliance with the provisions of each of the Transaction
Documents to which it is party will not cause or constitute any breach or
default of or under any instrument to which it is party or under any law or
regulation in any jurisdiction or of any order, judgement or decree of any court
or governmental agency

6.   MATTERS AFTER COMPLETION   6.1   Further Assurance       The Trustee shall
do, execute and perform and procure to be done, executed and performed such
further acts, deeds, documents and things as MCZ may from time to time
reasonably require effectively to vest the full legal and beneficial ownership
of the Shares in MCZ free from all Encumbrances subsisting at Completion   6.2  
Information       The Trustee shall cause to be made available to the Purchaser
all information in its possession or under its control which the Purchaser may
from time to time reasonably require (before or after Completion) relating to
the business and affairs of the Companies   6.3   Use of Facilities

  6.3.1   MCZ shall procure that, until 31 March 2008 the outgoing group
management team (“the Management Team”) consisting of Eric Winkler, Stephen
Roston and Jacki Spratley are allowed, free of cost or charge, full exclusive
use of the executive suite together with associated car parking spaces (on an
undesignated first come, first served basis) and continuance of the existing
utilities and cleaning arrangements at MCZ’s Bristol premises presently used by
them and the Management Team shall enter into such reasonable confidentiality
agreements relating to the business of MCZ as MCZ shall determine. The Vendor
agrees to

19



--------------------------------------------------------------------------------



 



      use commercially reasonable efforts to relocate to alternative premises
prior to the expiration of such time period.

  6.3.2   Vendor shall procure that until 31 March 2008 the Purchaser Group’s VO
team are allowed, free of cost or charge, access and use of Vendor’s Shenzhen
SEZ facilities and continuance of the existing utilities and cleaning
arrangements. MCZ agrees to use commercially reasonable efforts to relocate the
VO employees to alternative premises prior to such time.

6.4   Discharge of Relevant Commitments       The following shall apply in
respect of each Relevant Commitment:

  6.4.1   MCZ shall as soon as practicable and within ninety days from
Completion use commercially reasonable efforts to procure the release of each
Relevant Commitment;     6.4.2   MCZ shall indemnify the person which incurred
any Relevant Commitment against all costs, claims, liability and expense
suffered or incurred by such person under or arising from that Relevant
Commitment

6.5   Domain Names       The following shall apply in respect of the domain
names listed in Schedule 10 (“the Domain Names”) which are held by the Companies
and serve also Saitek Electronic Manufacturing Services Limited, its related
companies and other companies in which the Vendor has an interest (“the Retained
Companies”):

  6.5.1   such Domain Names shall be retained by the Companies;     6.5.2   for
a period of twelve months from Completion, (a) MCZ shall cause the Companies,
promptly upon receipt of the same, to forward to the Vendor’s Representative all
communications received for members of the Management Team referred to in clause
6.3 by the Companies by email or to a website using any of the Domain Names;
without limiting the foregoing, such forwarding shall be effected automatically
by electronic rule, which MCZ shall cause to be established and maintained
throughout the said twelve months and (b) the Vendor shall cause Eric Winkler,
promptly upon receipt of the same, to forward to MCZ all communications received
by Mr. Winkler or any entity under his control by email or to a website using
any of the Domain Names; without limiting the foregoing, such forwarding shall
be effected automatically by electronic rule, which the Vendor shall cause Mr.
Winkler to establish and maintain throughout the said twelve months;     6.5.3  
for a period of twelve months from Completion, (a) MCZ shall procure that the
Companies maintain on the websites using the Domain Names the existing links to
the website(s) of the Retained Companies (and to any successor website) and

20



--------------------------------------------------------------------------------



 



      (b) the Vendor shall procure that Mr. Winkler and any entity under his
control maintain on such website specified by Eric Winkler (and to any successor
website) a link in agreed form to the Domain Names

  6.5.4   Not later than the twelve months from Completion, the Vendor shall
discontinue use of the word “Saitek” in any website used or controlled by Vendor

6.6   Name Change       Within a reasonable time following Completion, Vendor
shall file registrations that cause the names of Saitek Ltd. and Saitek
Electronics (Shenzhen) Ltd. to be changed to Ryder Ltd. and Ryder Electronics
(Shenzhen) Ltd, or other name which does not use any word confusingly similar to
“Saitek” and the company registered in England and Wales under the name Saitek
Industries Limited to change its name to a name not including “Saitek” or any
confusingly similar word   6.7   Tax and Accounts Undertakings

  6.7.1   The Vendor agrees to join in an election under section 338 of the Code
to treat the sale of the Shares pursuant to this Agreement as a deemed asset
sale. Such election will be prepared by or on behalf of the Purchaser at its own
expense and submitted to the Vendor within twelve months after Completion and
shall be subject to approval by the Vendor, such approval not to be unreasonably
withheld or delayed     6.7.2   Subject to the Vendor being advised by its US
accountants that it and its beneficiaries will suffer no prejudice in doing so,
the Vendor agrees to elect that the Company be treated for the purpose of
Treasury Regulation section 301.7701-1 to 301.7701-3 promulgated under the Code
as disregarded through a “check the box” election if requested by the Purchaser.
Such election will be prepared by or on behalf of the Purchaser at its expense
and submitted to the Vendor within twelve months after Completion and shall be
subject to approval by the Vendor, such approval not to be unreasonably withheld
or delayed     6.7.3   The Vendor will procure that Eric Winkler and Stephen
Roston will sign the management representation letter in a form requested by
MCZ’s auditors for the audit of the consolidation of the financial statements of
the Companies for the twelve month periods ended on 31 March in 2005, 2006 and
2007. Such letter will be prepared by the Companies’ auditors at the Purchaser’s
expense and submitted to the Vendor within twelve months after Completion and
shall be subject to approval by the Vendor, such approval not to be unreasonably
withheld or delayed

21



--------------------------------------------------------------------------------



 



7.   RESTRICTIONS ON VENDOR   7.1   Trustee Covenant       The Trustee covenants
with the Purchaser that it shall not at any time during the period of three
years commencing on the date of Completion apply any of the assets of the Trust
for the time being in investment in or support of (whether by equity
subscription, loan, gift, guarantee or other financial assistance) any
undertaking under the control of the trustees or beneficiaries of the Trust
within the meaning of clause 7.1.4 which or any subsidiary of which carries on
or is directly or indirectly engaged or interested in the business conducted by
the Companies as at the date of Completion, which is agreed to comprise the
origination (being the conception and initial design), marketing control (being
decisions upon pricing, distribution, target markets and similar matters) and
sale directly to the using public and directly or indirectly to retailers (or
distributors selling to retailers) of the following products:

  (a)   chess or other intelligent games;     (b)   PC games controllers;    
(c)   PC input devices;     (d)   digital media speakers (meaning amplified
speakers designed for use with PC’s or with portable digital audio sources);    
(e)   video games accessories;     (f)   products comprising a software game
plus one or more PC game controllers or video game accessories

    PROVIDED THAT:

  7.1.1   for the avoidance of doubt, this undertaking shall not prohibit
support of or investment in undertakings by reason of their direct or indirect
interest in the production design, production development or production of any
products which such business did not originate and control (“originate” and
“control” having cognate meanings to the words “origination” and “marketing
control” in the foregoing provisions of this clause 7.1) nor any marketing,
promotion or sale of such services to others;     7.1.2   this undertaking shall
not prohibit the application of funds in stock exchange investments where the
securities held by the Trust are less than four per cent of the total issued
securities of the class invested in, nor investment in general investment
products such as unit trusts, investment trusts, investment funds marketed to
the public and the like where neither the Vendor nor any beneficiary has any
involvement in the undertaking in which such investment is made except through
the investment;

22



--------------------------------------------------------------------------------



 



  7.1.3   this undertaking shall not prohibit the Trustee or any entity in which
the Trustee is interested holding or having any interest in any share in the
capital of MCZ or of any company which is a direct or indirect holding company
of MCZ or a direct or indirect subsidiary of such holding company, or in any
loan notes or other security issued by any of the foregoing, or being otherwise
employed or engaged by or otherwise interested in any of the foregoing;    
7.1.4   for this purpose the Trust has control of any entity if the Trust or any
person which the Trust controls or who is the settlor or beneficiary of the
Trust:

  (a)   holds more than one half of the voting rights attached to shares in its
issued capital or otherwise holds the power to pass general resolutions of the
entity; or     (b)   is entitled to more than one half of the profits or, upon a
winding-up, the assets of the entity; or     (c)   has the ability to control
the composition of the board of directors or other governing body of the entity
or to determine the decisions of such board or body

7.2   Benefit of Trustee Covenant       The covenant in clause 7.1 is intended
for the benefit of the Purchaser, the Company and the Subsidiaries   7.3  
Consideration       The consideration for the undertaking contained in clause
7.1 is included in the Consideration   7.4   Governance Matters       Until the
third anniversary of the date of this Agreement, the Vendor agrees not to vote
any shares of the Purchaser’s capital stock held by the Vendor against the
nominees for director chosen by the Nominating Committee of the Purchaser’s
Board of Directors   8.   RESOLUTION OF CLAIMS AND DISPUTES   8.1   Notification
      If any party considers that it has a claim, including a Claim, against
another party under this Agreement, whether for breach of the Warranties or
under the Tax Covenant or otherwise, it shall promptly give to the party against
which it considers it has such claim notification of the claim with reasonable
information identifying the nature and extent of the claim in the possession of
the claimant   8.2   Discussion of Claim       Promptly following receipt of any
notification pursuant to the preceding clause 8.1 and in any event within
fifteen Working Days after such receipt, the parties shall meet together

23



--------------------------------------------------------------------------------



 



    and in good faith discuss the claim and seek to reach agreement upon it and
to resolve the claim or dispute

8.3   Mediation       If after endeavours to resolve the claim or dispute have
failed to do so either party may require that the matter be submitted to
independent mediation by the Centre for Dispute Resolution (“CEDR”) and the
parties shall then comply with the mediator’s timetable and procedural
instructions; the mediator shall be appointed by the parties and in default of
agreement by CEDR and the costs of the mediation shall be borne equally by the
parties unless otherwise decided by the mediator or by agreement between the
parties   8.4   Legal Proceedings       If discussions between the parties and,
if requested pursuant to clause 8.3, mediation by CEDR fails to resolve the
dispute or claim then either party may bring court proceedings in respect of it
and in any event either party may bring court proceedings without recourse to
mediation if it seeks interim relief from the court; subject to any binding
agreement resolving a dispute, nothing in this clause 8 shall prevent or
restrict any party exercising its rights and remedies in law   9.   GENERAL  
9.1   Costs       Each party hereto shall pay its own costs of and incidental
hereto and to the sale and purchase hereby contracted and other matters herein
provided for   9.2   Assignment       The Purchaser may assign the benefit of
this Agreement vested in it in whole or in part to any other member of the
Purchaser Group or by way of security to Wachovia Capital Finance Corporation
(Central) provided that:

  9.2.1   no assignment shall relieve the party making such assignment of any
obligation;     9.2.2   if the assignee ceases to be a member of the Purchaser
Group it shall, and MCZ shall procure that it shall, reassign the rights
transferred to it to another group company of the assigning party;     9.2.3  
the Trustee shall have no greater liability to any assignee than it would have
had to the assigning party if no such assignment had been made and without
limiting this provision the Warrantor shall be entitled to the benefit of
Schedule 5 as well in relation to the assignee as it does in relation to the
parties to this Agreement herein named

9.3   Successors       Subject as hereinafter provided, this Agreement and all
warranties, undertakings and provisions contained herein shall be binding upon
and enure for the benefit of the

24



--------------------------------------------------------------------------------



 



    successors and permitted assigns of the parties hereto including their legal
personal representatives and estates

9.4   Collateral Agreements and Variations       Each of the parties
acknowledges and agrees that:

  9.4.1   the Transaction Documents set forth the entire agreement between the
parties with respect to the subject matter covered by them and supersede and
replace all prior communications, drafts, representations, warranties,
stipulations, undertakings and agreements of whatsoever nature, whether oral or
written, between the parties relating to them;     9.4.2   it does not enter
into this Agreement in reliance upon and will not make any claim in respect of
any warranty, representation, undertaking, stipulation, statement or agreement
other than those contained in this Agreement or another Transaction Document
(including without limitation any representation or statement contained in any
letter or other communication, whether written or oral, provided by any party to
another party prior to the date of this Agreement) and all other warranties,
representations, undertakings, stipulations and agreements are hereby expressly
excluded;     9.4.3   its only remedies are for breach of contract;     9.4.4  
it has no right to rescind this Agreement either for breach of contract or for
negligent or innocent misrepresentation;     9.4.5   the Consideration has been
agreed by the parties having regard (inter alia) to the provisions of this
clause 9.4

    Provided that the provisions of this clause 9.4 will not exclude any
liability which the parties would otherwise have, or any right which the parties
may have to rescind this Agreement, in respect of any statements made
fraudulently by another party prior to the execution of this Agreement   9.5  
Continuing Effect       The provisions of this Agreement and of the Schedules
(insofar as the same have not been wholly performed at Completion) shall remain
in full force and effect for so long as may be necessary to give full effect
thereto Completion shall in no circumstances constitute a waiver of any of the
rights or remedies of the parties   9.6   Non-Waiver       No time or other
indulgence granted by any party to another shall constitute any waiver of or
otherwise affect any right or remedy hereunder Subject as herein provided all
rights and remedies shall be cumulative and not mutually exclusive

25



--------------------------------------------------------------------------------



 



9.7   Circulars and Announcements       Any announcements, reports and circulars
which any party hereto shall be required or wish to have prepared resulting from
this transaction shall be subject to the approval of the other parties hereto
(which shall not be unreasonably withheld) save that:

  9.7.1   after consultation with the other parties hereto, or without such
consultation in the absence of a response to a request for such consultation
within two Working Days from the date a party communicated such proposed
statement to the other party, any party may make or issue any public
communication which it is required to make by law or by any regulatory
authority;     9.7.2   the parties may agree the general content and style of a
statement to form the basis of any public communication and thereafter each of
them may make any public communication which is not inconsistent with that
statement

9.8   Previous Agreements       This Agreement replaces any previous agreement,
understanding or arrangement in the matter between the parties, all of which
shall by mutual consent cease to have effect upon the signing hereof; without
limiting the foregoing, the Heads of Agreement between the Trustee and MCZ dated
27 September 2007 cease to have effect upon the signing hereof Notwithstanding
the foregoing the Confidentiality Undertakings exchanged between the parties and
dated respectively 29 May 2007 (by MCZ) and 10 October 2007 (by the Trustee and
the Companies) shall continue in effect until Completion and if this Agreement
is discharged other than by Completion shall continue in effect thereafter in
accordance with their terms   9.9   Counterparts       This Agreement may be
executed in any number of counterparts each bearing the signature of one or more
of the parties hereto and each such counterpart shall be an original and shall
be effective once every party hereto has executed one or more such counterparts
(whether the same or different counterparts) and together shall constitute a
single Agreement   9.10   Fraud       Nothing in this Agreement shall prevent or
restrict liability for fraud   9.11   Contracts (Rights of Third Parties) Act
1999       Clauses 6.3, 6.4, 6.5 and 7.1 shall be directly enforceable by the
persons therein named or referred to but their consent shall not be required for
a variation of this Agreement Subject thereto, the parties to this Agreement do
not intend that any term of this Agreement should be enforceable, by virtue of
the Contracts (Rights of Third Parties) Act 1999, by any person who is not a
party to this Agreement

26



--------------------------------------------------------------------------------



 



9.12   Notices       Any notice or other communication hereunder shall be in
writing in the English language and (without prejudice to service in any other
manner) shall be validly served:

  9.12.1   if handed personally to the addressee or to an officer of the
addressee (in which case it shall be deemed served at the time that it is so
handed to him); or     9.12.2   if delivered to an authorised address of the
addressee (in which case it shall be deemed served at the time that it is so
delivered unless such delivery is not on a Working Day or is after 5.00pm local
time in which case it shall be deemed served at 9.00am local time on the
following Working Day); or     9.12.3   if sent by facsimile transmission to an
authorised address of the addressee — in which case it shall be deemed to be
given on the day when it is transmitted and confirmation received of a
successful transmission unless this is not a Working Day or is after 5.00pm
local time for the addressee, in which event it shall be deemed served at 9.00am
local time on the next following Working Day Provided That any notice given by
facsimile transmission shall be confirmed in writing by notice delivered in
accordance with sub-clauses 9.12.1 or 9.12.2 and given within ten Working Days
of the date of transmission (but so that, if so confirmed, the notice shall be
deemed given at the time of such transmission) and any notice not so confirmed
shall be of no effect;     9.12.4   and the authorised addresses for the parties
are as set out below provided that any party may by notice hereunder to each
other party change its authorised address for service of notices and such new
address shall be substituted for that previously applicable as from the date
such notice of change is given For the Vendor any notice shall be sent to the
following address and a copy shall at the same time be sent to the Vendor’s
Solicitors:

  •   4 West Point Row
Great Park Road
Bristol BS32 4OG
England     •   Marked for the attention of the Vendor’s Representative

      For the Purchaser:

  •   7480 Mission Valley Road, Suite 101
San Diego, California     •   Facsimile number 619 683 9839 and 619 683 2813    
•   Marked for the attention of: Chief Executive Officer;

      For Vendor’s Representative

27



--------------------------------------------------------------------------------



 



  •   4 West Point Row
Great Park Road
Bristol BS32 4OG
England

  9.12.5   in the case of a notice given to the Purchaser’s Solicitors, if given
to each of the firms comprised therein

9.13   Service of Proceedings       Each party irrevocably consents to any
process in any legal action or proceedings arising out of or in connection with
this Agreement being served on it in accordance with the provisions of this
Agreement relating to service of notices Nothing contained in this Agreement
shall affect the right to serve process in any other manner permitted by law  
9.14   Appointment of Agent

  9.14.1   Trustee’s Appointment: The Trustee appoints the Vendor’s
Representative as its agent to receive on its behalf in England or Wales service
of any proceedings arising out of or in connection with this Agreement. Such
service shall be deemed completed on delivery to such agent (whether or not it
is forwarded to and received by the Trustee and shall be valid until such time
as MCZ has received prior written notice (“Notice”) from the Trustee that such
agent has ceased to act as their agent. If for any reason such agent ceases to
be able to act as agent or no longer has an address in England or Wales, the
Trustee shall forthwith appoint a substitute acceptable to MCZ and deliver to
MCZ within seven Working Days from the Notice the new agent’s name, address and
fax number within England and Wales     9.14.2   Purchaser’ Appointment: The
Purchaser appoints Purchaser’s UK Solicitors as its agent to receive on its
behalf in England or Wales service of any proceedings arising out of or in
connection with this Agreement. Such service shall be deemed completed on
delivery to such agent (whether or not it is forwarded to and received by the
Purchaser and shall be valid until such time as the Trustee has received prior
written notice (“Notice”) from MCZ that such agent has ceased to act as the
Purchaser’s agent. If for any reason such agent ceases to be able to act as
agent or no longer has an address in England or Wales, MCZ shall forthwith
appoint a substitute acceptable to the Trustee and deliver to the Trustee within
seven Working Days from the Notice the new agent’s name, address and fax number
within England and Wales

9.15   Governing Law and Jurisdiction       This Agreement shall be governed and
construed in accordance with the laws of England and each of the parties
irrevocably submits to the exclusive jurisdiction of the courts of

28



--------------------------------------------------------------------------------



 



    England and agrees not to commence proceedings in any other jurisdiction
save to enforce a judgment given by a court of England

10.   INDEMNITIES   10.1   Undertaking to Indemnify       The Vendor shall
indemnify the Purchaser against the following (“Indemnified Sums”) suffered or
incurred by the Purchaser and/or the Companies and their directors and officers
and arising out of or in connection with:

  10.1.1   any out of pocket costs incurred by the Purchaser or any of the
Companies in respect of the revocation by the German WEEE Regulation Authority
in Germany under the EAR Stiftung scheme of the registration by that body of
Saitek Elektronik Vertriebs GmbH (“GmbH”)     10.1.2   the cost of replacing any
share certificates (or such similar evidence of shareholding in a jurisdiction
where no share certificates are issued) in respect of the Company’s
shareholdings in any of the Subsidiaries, and generally any liability to a third
party that may be incurred by the Purchaser and or the Companies by reason of
the absence of such certificates or other evidence, together with the legal
costs incurred by any of the Companies in relation to the same;     10.1.3   any
liabilities of the Companies and their respective directors and officers to pay
compensation to an ex-employee, who was employed as a regional sales manager for
Bavaria and Austria, was dismissed prior to Completion and who has brought an
action for unfair dismissal against GmbH, together with any out of pocket costs
incurred by the Companies in relation to such dismissal;     10.1.4   any
liability of the Purchaser or any of the Companies or any of their directors and
officers to pay to HM Revenue & Customs any amount claimed by it in its letter
to Saitek plc dated 5 October 2007 under reference 705/ECOMP/F?070?EXC1180/SMC,
together with any fines, penalties and interest and any professional costs in
relation to the same

10.2   No Requirement for Negligence       These indemnities shall apply whether
or not the Vendors have been negligent.   10.3   Limitations       The following
paragraphs of Schedule 5 (Limitations) shall apply to claims under this clause
10 and for the purposes of those paragraphs any such claim shall be a Claim:


  1.1.1   the time limits shall apply as if the liability under this clause were
a liability under the Warranties;     1.5   shall apply as if all such claims
were Claims under the Warranties;

29



--------------------------------------------------------------------------------



 



  2   shall apply as if the claim were a claim under the Warranties;     3  
shall apply;

    4.2, 4.3 and (to the extent applicable and as if the matter constituted a
breach of the Warranties) 4.6 shall apply;       For the avoidance of doubt the
indemnities in this clause 10 and the obligations of the Warrantor in respect of
them are not qualified by anything Disclosed   10.4   Process       If any of
the Companies or the Purchaser receive any claim which is the subject of an
indemnity in clause 10.1 the Purchaser shall consult upon the same with the
Warrantor and if after such consultation the Purchaser believes that it is
obliged to make the payment which is the subject of the claim, the Warrantor
shall pay to the Purchaser the amount indemnified which is so required to be
paid and if and to the extent that such payment is subsequently recovered by the
Purchaser or any of the Companies the Purchaser shall repay the amount recovered
to the Warrantor

AS WITNESS the hands of the parties or their duly authorised representatives the
date first above written

30



--------------------------------------------------------------------------------



 



SCHEDULE 1
Clause 1.1: Part I: Information concerning the Company

     
Name:
  Winkler Atlantic Holdings Limited
 
   
Place of Incorporation:
  Incorporated in the Bahamas then migrated to British Virgin Islands
 
   
Corporate Status:
  Private Company limited by shares
 
   
Date of Incorporation
  30 November 1993
 
   
Registration Number
  18,818B
 
   
Registered Office
  c/o Rawlinson & Hunter Limited Woodbourne Hall Road Town Tortola British
Virgin Isles
 
   
Directors
  Cordico Management AG
 
   
Secretary
  n/a
 
   
Authorised Share Capital
  5,000 shares at US$1.00
 
   
Issued Share Capital
  2 shares at US$1.00

31



--------------------------------------------------------------------------------



 



Clause 1.1: Part II : Information concerning the Subsidiaries

     
Name:
  Saitek Industries Limited
 
   
Place of Incorporation:
  Delaware, United States of America
 
   
Corporate Status:
  Private company limited by shares
 
   
Date of Incorporation:
  3 November 1980
 
   
Registration Number:
  Federal ID # 13-3060067
California State ID #302-1341-7
 
   
Registered Office:
  2295 W Jefferson Street Torrance CA 90501 USA
 
   
Directors:
  William McMahon
 
   
Other Officers:
  n/a
 
   
Authorised share capital:
  1,000 shares
 
   
Issued share capital:
  1,000 shares
 
   
Registered shareholders:
  Winkler Atlantic Holdings Limited
 
   
Name:
  Saitek Elektronik Vertriebs GmbH
 
   
Place of Incorporation:
  Munich, Germany
 
   
Corporate Status:
  GmbH
 
   
Date of Incorporation:
  23 September 1992
 
   
Registration Number:
  HRB 104004
 
   
Registered Office:
  Landsbergerstrasse 400 Postfach 600 555 D81241 Munchen Germany
 
   
Directors:
  Stefan Wöger
 
   
Other Officers:
  Prokurist : Martin Eberle
 
   
Authorised share capital:
  €306,775.13
 
   
Issued share capital:
  €306,775.13
 
   
Registered shareholders:
  Winkler Atlantic Holdings Limited

32



--------------------------------------------------------------------------------



 



     
Name:
  Saitek plc
 
   
Place of Incorporation:
  England and Wales
 
   
Corporate Status:
  Public limited company
 
   
Date of Incorporation:
  18 November 1982
 
   
Registration Number:
  1679281
 
   
Registered Office:
  4 West Point Row Great Park Road Bristol BS32 4QG
 
   
Directors:
  Christopher John Rupert Fielden
 
  Rosemary Fielden
 
  Andrew Young
 
  David John Inwood
 
   
Other Officers:
  Secretary: Stephen Alexander Roston
 
   
Authorised share capital:
  2,000,000 ordinary shares @ £1.00 each
 
  3,900,000 preference shares @ £1.00 each
 
   
Issued share capital:
  1,942,504 ordinary shares
 
  3,440,000 preference shares
 
   
Registered shareholders:
  Winkler Atlantic Holdings Limited
 
  Saitek Elektronik Vertriebs GmbH
 
   
Name:
  Saitek SA
 
   
Place of Incorporation:
  France
 
   
Corporate Status:
  Societe Anonyme
 
   
Date of Incorporation:
  22 January 1988
 
   
Registration Number:
  317371136
 
   
Registered Office:
  21 Rue d’Hauteville Bte B 75010 Paris
 
   
Directors:
  Stefan Wöger
 
  Jean Gaston Mercier
 
  Marie-Therese Mercier
 
  Marie-Christine Mercier
 
   
Other Officers:
  n/a
 
   
Authorised share capital:
  €400,000
 
   
Issued share capital:
  €400,000 - 32,883 shares of 12€16434 cents each
 
   
Registered shareholders:
  Winkler Atlantic Holdings Limited
 
  Isabelle Mercier
 
  Jean Gaston Mercier
 
  Marie-Christine Mercier
 
  Marie-Therese Mercier
 
  Veronique Mercier
 
  Stefan Wöger

33



--------------------------------------------------------------------------------



 



     
Name:
  Saitek Industries Limited
 
   
Place of Incorporation:
  Hong Kong
 
   
Corporate Status:
  Private company limited by shares
 
   
Date of Incorporation:
  13 June 1980
 
   
Registration Number:
  82995
 
   
Registered Office:
  405 Camelpaint Centre 1 Hing Yip Street Kwun Tong Hong Kong
 
   
Directors:
  Eric Ernest Winkler
 
  Stephen Alexander Roston
 
  Judy Au Siu Fong
 
   
Other Officers:
  Secretary: Secretaries Limited
 
   
Authorised share capital:
  100,000 ordinary shares at HK$1.00 each
 
   
Issued share capital:
  100 ordinary shares at HK$1.00 each
 
   
Registered shareholders:
  Winkler Atlantic Holdings Limited

34



--------------------------------------------------------------------------------



 



SCHEDULE 2
Part 1 — What the Trustee shall deliver to the Purchaser at Completion
At Completion, the Trustee shall deliver or cause to be delivered to the
Purchaser the following documents and evidence:

  (a)   a transfer of the Shares executed by the registered holder in favour of
the Purchaser;     (b)   the share certificate for the Shares in the name of the
registered holder;     (c)   an irrevocable power of attorney in agreed form
given by the Trustee in favour of MCZ to enable the beneficiary (or its proxies)
to exercise all voting and other rights attaching to the Shares before the
transfer of the Shares is registered in the register of members;     (d)   the
original of any power of attorney under which this Agreement or any document to
be delivered to the Purchaser under this Agreement has been executed by the
Vendor;     (e)   certificates or indemnities in respect of all issued shares in
the capital of each of the Subsidiaries other than Saitek SA and Saitek
Elektronik Vertriebs GmbH and transfers, in favour of any person the Purchaser
directs, of all shares in any Subsidiary held by a nominee for the Company or
another Subsidiary;     (f)   in relation to each of the Subsidiaries apart from
Saitek Elektronik Vertriebs GmbH, the statutory registers and minute books, the
common seal (if any), certificate of incorporation (if any) and any certificates
of incorporation on change of name;     (g)   the written resignation, executed
as a deed and in the agreed form, of the directors and secretaries of each of
the Subsidiaries from their offices and employment with the applicable
Subsidiary, except for the following persons who are not resigning:

  (i)   Stefan Wöger; and     (ii)   Andrew Young and William McMahon;

  (h)   the written resignation of the auditors of Saitek plc and Saitek
Industries Limited (Hong Kong) accompanied in each case by a statement that
there are no circumstances connected with the auditors ´ resignation which
should be brought to the notice of the members or creditors of the Subsidiary;  
  (i)   a certified copy of the minutes of the board meetings held pursuant to
Part 2 of this Schedule 2;     (j)   a certified copy of the resolution adopted
by the board of directors of the Trustee authorising and approving the
Transaction;

35



--------------------------------------------------------------------------------



 



  (k)   the consultancy agreement in agreed form between MCZ, Saitek Industries
Limited (UK) and Eric Winkler duly executed by Eric Winkler;     (l)   a deed of
restrictive covenant in agreed form duly executed by Eric Winkler;     (m)  
Compromise agreements complying with the requirements of section 203(1) of the
Employment Rights Act 1996 shall be entered into between Saitek plc and David
Inwood;     (n)   a legal opinion upon the due execution by the Trustee of the
Transaction Documents to which it is party.

Part 2 — Matters for the board meetings at Completion

(a)   A resolution to register the transfer of the Shares shall be passed at
board meeting, subject to the transfer(s) being stamped at the cost of the
Purchaser.   (b)   All directors, secretaries and auditors of each of the
Companies shall resign from their offices and employment with the applicable
Companies with effect from the end of the relevant board meeting, except for the
following persons:   (c)   The persons MCZ nominates shall be appointed as
directors and secretary of each of the Subsidiaries (but not exceeding any
maximum number of directors contained in the relevant company’s articles of
association). The appointments shall take effect at the end of the board
meeting.   (d)   KPMG LLP shall be appointed as the auditors of each of the
Companies except Saitek SA with effect from the end of the relevant board
meeting.   (e)   The address of the registered office of each of the
Subsidiaries shall be changed to the address required by MCZ.   (f)   All
existing bank instructions and authorities for the Subsidiaries shall be revised
to remove Eric Winkler, David Inwood and Stephen Roston.   (g)   The accounting
reference date of each of the Subsidiaries shall be changed to the date required
by MCZ.   1.   OBLIGATIONS OF THE PURCHASER       Subject to due performance by
the Trustee of its obligations hereunder MCZ shall upon Completion:

  1.1.1   pay the Initial Payment in accordance with clause 3.7.1;

36



--------------------------------------------------------------------------------



 



  1.1.2   constitute and issue to the Vendor the Consideration Notes (and for
the avoidance of doubt “issue” means enter the name of the Vendor in a Register
of Noteholders as holder of the Consideration Notes);     1.1.3   deliver to the
Vendor’s Solicitors, duly executed by the Purchaser, the following documents:

  (a)   the certificate for the Consideration Note together with an original of
the instrument constituting the same, each duly executed by the Purchaser,
together with a copy of the Register of Noteholders showing the Vendor as holder
of the Consideration Notes;     (b)   board minutes of the Purchaser resolving
upon Completion, the issue of the Consideration Notes and execution of
certificates for the same and all other things required to be done by this
Agreement, duly certified by the secretary of the Purchaser;     (c)   the
consultancy agreement referred to in paragraph (n) of Part 1 of this Schedule
duly executed by the Purchaser;     (d)   a legal opinion in agreed form upon
the due execution by the Purchaser of the Transaction Documents to which it is
party

37



--------------------------------------------------------------------------------



 



SCHEDULE 3
Clause 5.1: Warranties by the Warrantor

1.   PRELIMINARY   1.1   Definitions

  1.1.1   In this Schedule “the Agreement” means the Agreement to which this is
scheduled (including the other Schedules and Annexes thereto)     1.1.2  
References to any Schedule (unless otherwise stated and other than statutory
references) are references to a Schedule to the Agreement     1.1.3   Save for
the foregoing the definitions applicable to the Agreement apply to this Schedule

1.2   Disclosures       The Warranties are given subject to matters Disclosed;
the Purchaser shall have no claim and the Warrantor shall have no liability in
respect of any matter which has been Disclosed

1.3   Warrantor’s claims against the Companies       The Warrantor:

  1.3.1   agrees and acknowledges that no information given by or on behalf of
the Companies, or any officer or employee of the Companies, to it or to persons
acting on its behalf or to the Purchaser or persons acting on behalf of the
Purchaser in relation to any provision (including this Schedule) of the
Agreement or in connection with the Disclosure Letter or otherwise in respect of
the Agreement was or is in any way warranted or represented to be correct or
complete;     1.3.2   releases and waives all claims and rights against the
Companies, its officers and employees which it might have in respect of any such
information;     1.3.3   undertakes to execute any further waiver of such claims
and rights as MCZ may from time to time request;     1.3.4   agrees and
acknowledges that any such right or claim or fact of the provision of any such
information by the Companies its officers or employees, shall not be nor be
raised as a defence to any claim by the Purchaser under this Agreement

1.4   Independence of Warranties       The Warranties set out in each paragraph
and sub-paragraph of this Schedule shall be entirely separate and independent
from each other and save as expressly provided shall not be in any way construed
or limited by reference to any other sub paragraph or anything in the Agreement
  1.5   Application of Warranties       Notwithstanding any other provision of
this Agreement:

38



--------------------------------------------------------------------------------



 



  1.5.1   the only Warranties applicable to land or buildings or interests in
the same and related matters are those set out in paragraph 5 (Real Property),
paragraph 7.9 (Material Contracts), paragraph 7.11 (Insurance), and paragraph 15
(Environmental Matters) of this Schedule and no other Warranties shall apply to
the same;     1.5.2   the only Warranties applicable to Intellectual Property
are those in paragraph 11 (Intellectual Property), paragraph 12 (Information
Technology) and paragraph 13 (Data Protection) of this Schedule and no other
Warranties shall have effect in relation to the same;     1.5.3   the only
Warranties applicable to Tax are the Tax Warranties and no other Warranties
shall have any effect in respect to Tax

1.6   Warranties       The Warrantor warrants to and with the Purchaser in the
terms of the statements in paragraphs 2 to 13 of this Schedule   2.   COMPANIES
INFORMATION   2.1   Incorporation, Constitution and Statutory Matters

  2.1.1   Capacity: The Trustee is the registered holder of the Shares and under
the terms of its appointment and capacity as trustee of the Trust has the power
to sell the Shares and to give the Warranties (and any indemnities contained
within this Agreement) without seeking consent from any other party.     2.1.2  
Incorporation: Each of the Companies has been duly incorporated in, and is
validly existing under, the laws of the place of incorporation stated in respect
of it in Schedule 1 and has all requisite corporate power and authority to own,
lease and operate its assets and to carry on its business     2.1.3   Memoranda
and Articles of Association: The copy of the Memorandum and Articles of
Association and the equivalent constitutional documents in the relevant
jurisdiction of the Companies attached to the Disclosure Letter are true and
complete     2.1.4   Group Membership: The Company:

  (a)   does not have any direct or indirect subsidiary except the Subsidiaries;
    (b)   does not hold or own any interest in any shares in the capital of any
other company save the Subsidiaries

  2.1.5   Information: The information contained in Schedule 1 is complete and
accurate in all respects     2.1.6   With respect to the Information Memorandum,
a copy of which is attached to the Disclosure Letter:

39



--------------------------------------------------------------------------------



 



  (a)   It was prepared in good faith and taken as a whole provides a
representation of the Companies that is not misleading.     (b)   Except, in the
case of financial statements therein, to the extent that they have been
superseded by the Accounts or the Management Accounts, the statements of fact
therein relating to the Companies or their business were true in all material
respects as of their date.     (c)   The expressions of opinion and judgement
therein were prepared in good faith and after proper consideration.

2.2   Share Capital and Shares

  2.2.1   The Subsidiaries: All the Shares in the capital of the Subsidiaries
are beneficially owned by the Company and are registered in the respective names
stated in Part II of Schedule 1 and there is no Encumbrance relating to or
affecting any             shares in the capital of any of the Subsidiaries    
2.2.2   Issues of Capital: Since the Accounts Date no share or loan capital has
been created, constituted or issued by the Companies or agreed to be created
constituted or issued     2.2.3   Entitlement to Issue of Securities: No person
has the right (whether now or later and whether absolutely or contingently) to
call for the issue of any share or loan capital of the Companies and there is no
outstanding resolution of the Companies for capitalisation of any sum as shares,
debentures or other securities nor have the Companies agreed to pass such a
resolution     2.2.4   Statutory Registers: The register of members and all
other corporate records required by law to be maintained by the Companies are in
all respects correct and complete and there has been no notice of any
proceedings to rectify any such register or record and there are no
circumstances which might lead to any application for rectification of the same

2.3   Encumbrance on Shares       No commitment has been given to create an
Encumbrance affecting the Shares (or any unissued shares or debentures or other
unissued securities of the Company or any of the Subsidiaries) or for any of
them to issue any share capital and no person has claimed any rights in
connection with any of those things   2.4   Ownership of Shares and Branches    
  Neither the Company nor any of the Subsidiaries:

  2.4.1   holds or beneficially owns, or has agreed to acquire, any securities
of any corporation other than its own subsidiaries; or     2.4.2   has, outside
its country of incorporation, any branch or permanent establishment;     2.4.3  
has allotted or issued any securities that are convertible into shares

40



--------------------------------------------------------------------------------



 



2.5   Redemption of Shares and Financial Assistance       Neither the Company
nor any of the Subsidiaries has at any time:

  2.5.1   purchased, redeemed or repaid any of its own share capital; or    
2.5.2   in the case of any of the Subsidiaries incorporated in the UK given any
financial assistance in contravention of section 151 of the Companies Act 1985
and in the case of each of the Subsidiaries incorporated and subject to the laws
of jurisdictions other than the United Kingdom that each such Subsidiary has not
undertaken, either directly or not, any transactions analogous to those
contemplated by this warranty 2.5 which would be unlawful in the relevant
jurisdiction

2.6   Distributions       All dividends or distributions declared, made or paid
by the Company and the Subsidiaries have been declared, made or paid in
accordance with their respective memoranda, articles of association, the
applicable provisions of the Companies Acts and any agreements or arrangements
made with any third party regulating the payment of dividends and distributions.
  3.   ACCOUNTS AND RECORDS   3.1   Contents of Accounts       The Accounts:

  3.1.1   gave a true and fair view of the respective Companies to which they
relate in all respects as at their date;     3.1.2   comply with the
requirements of all relevant statutes;     3.1.3   have been prepared in
accordance with the Accounting Policies and the Accounting Principles and on a
basis consistent with three preceding accounting periods

3.2   Stock and Work in Progress       The method of valuing stock-in-trade and
work-in-progress for the Accounts was consistent with that adopted in the
Management Accounts which has been and remains consistently applied in the past
twelve month period   3.3   Debts

  3.3.1   No part of the amounts included in the Accounts or in the Management
Accounts or in the accounting records of the Companies as owing from debtors has
been released on terms that any debtor has paid or shall pay less than the book
value of his debt or has been written off

41



--------------------------------------------------------------------------------



 



  3.3.2   None of the book debts owing or which may become owing to the
Companies have been assigned or made the subject of any factoring or similar
agreement or arrangement

3.4   Management Accounts       The Management Accounts (which it is
acknowledged have not been the subject of an audit report):

  3.4.1   have been prepared by competent accountancy personnel with due care
and attention;     3.4.2   have been prepared in compliance with generally
accepted accountancy principles for management accounts and good commercial
practice;     3.4.3   have been prepared on a consistent basis over the past
twelve month period

3.5   Books and Records       The books and records of the Companies have been
properly and in all material respects accurately maintained in accordance with
good commercial practice   3.6   Accounting Controls and Procedures

  3.6.1   Each of the Companies maintains sufficient procedures to provide
reasonably adequate controls over the operations of the business that are
commensurate with the size and nature of its business and reflecting that it is
not a public company, including without limitation that access to assets are
covered by appropriate authorization policies and reconciliation of assets is
undertaken periodically with physical stock checks performed at least annually
with corresponding appropriate adjustments being made     3.6.2   True and
accurate copies of the Companies’ written authorisation procedures for each
location and finance and policies procedures are attached to the Disclosure
Letter     3.6.3   None of the Companies nor, as far as the Warrantor is aware,
any director, officer, employee, auditor, accountant or representative of the
Companies has received or otherwise had or, as far as the Warrantor is aware,
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Companies or their respective
accounting controls, including any material complaint, allegation, assertion or
claim that any of the Companies has engaged in questionable accounting or
auditing practices

42



--------------------------------------------------------------------------------



 



4.   FINANCIAL MATTERS   4.1   Financial Facilities       All material details
of all overdraft, loan, banking and other financial facilities of any kind
available to the Companies, including all bank authorizations and signatories,
are set out or referred to in paragraph 4.1 of Part 3 of the Disclosure Letter  
4.2   Encumbrances       No Encumbrance (other than a lien arising by operation
of law in the ordinary course of trading which is not being or about to be
exercised) licence, right to use or other adverse interest whatsoever on, over
or affecting the whole or any part of the undertaking or assets of the Companies
is outstanding and there is no agreement or commitment to give or create any of
the foregoing and no claim has been made by any person to be entitled to any of
the foregoing   4.3   Guarantees for the Companies       No person has granted
any Guarantee for or in respect of any loan, overdraft, financial facility,
lease, performance bond, contract or other commitment or obligation of the
Companies   4.4   Insolvency

  4.4.1   Winding-Up: No order has been made or petition presented or resolution
passed for the winding up of the Companies; there are no grounds on which any
such order or petition could be made or presented and no such resolution is
contemplated by the members or any of them     4.4.2   Execution: No distress,
execution or other process has been levied on any of the Companies’ assets    
4.4.3   Receivership: No power to appoint a receiver has been exercised or has
arisen or become exercisable in respect of the business or any of the assets of
the Companies and there is no unfulfilled or unsatisfied judgment or court order
outstanding against it     4.4.4   Administration: No administration order in
respect of the Companies or order for the appointment of an administrative
receiver or receiver and manager over all or part of the Companies is
outstanding     4.4.5   Protection from Creditors: The Companies are not the
subject of any proceedings or court order for protection from its creditors

5.   REAL PROPERTY   5.1   Identity and Information       The Properties
comprise all the land and buildings of any tenure or interest owned, occupied or
used by the Companies and all the rights vested in the Companies relating to

43



--------------------------------------------------------------------------------



 



    any land and the information contained in Schedule 7 is correct in all
respects and not misleading

5.2   Title       The relevant one of the Companies is the legal and beneficial
owner of the interest in the Properties specified in Schedule 7   5.3  
Possession       The Subsidiaries have exclusive possession and are in actual
sole occupation of all the Properties   5.4   Adverse Leases and Rights of
Occupation       Save as referred to in Schedule 7 none of the Properties is
subject to any lease, tenancy, licence to occupy or agreement to grant any of
the same and all such leases, tenancies, licences and agreements referred to in
Schedule 7 are in the terms Disclosed   6.   PHYSICAL ASSETS   6.1   Ownership  
    Except for items held under a lease, hire or hire purchase agreement
requiring total annual payments under the relevant agreement by a Subsidiary
(exclusive of value added tax) not exceeding $15,000 individually or $50,000 in
total and save for current assets disposed of in the ordinary course of trading,
the Subsidiaries are the absolute owners having actual possession and control
of, free from any leasing, hire or hire purchase agreement, conditional sale,
agreement for payment on deferred terms, bill of sale or other Encumbrance (or
agreement to grant any of the same) to all assets included in the Accounts or in
the Management Accounts and to all assets which have been acquired by the
Subsidiaries since the Accounts Date   6.2   Leasing and Hire Purchase       In
respect of all chattels which are assets of the Subsidiaries or used in the
conduct or operation of their respective businesses and are held by the
Subsidiaries under any leasing, hire, hire purchase, conditional sale or similar
agreement or arrangement:

  6.2.1   a complete schedule showing true and accurate particulars of all such
agreements and arrangements (except a lease, hire or hire purchase agreement
requiring total annual payments thereunder by a Subsidiary (exclusive of value
added tax) of less than $15,000) is attached the Disclosure Letter together with
complete and correct copies of the same;     6.2.2   the Subsidiaries are party
to no more than ten such agreements and arrangements in total requiring total
annual payments thereunder by a Subsidiary (exclusive of value added tax) of
less than $15,000;

44



--------------------------------------------------------------------------------



 



  6.2.3   all amounts due and payable by any Subsidiary under the agreements
disclosed against Warranty 6.2.1 have been paid;     6.2.4   there is no
entitlement or circumstance giving rise to an entitlement of any other party
thereto to vary the terms of the agreements disclosed against Warranty 6.2.1 or
to increase any amount payable by any Subsidiary under the same;     6.2.5   no
Subsidiary is in material breach of any of the agreements disclosed against
Warranty 6.2.1;     6.2.6   no circumstance has arisen which would entitle any
other party to the agreements disclosed against Warranty 6.2.1 to vary, to
terminate it or otherwise vary or terminate the applicable Subsidiary’s right to
use any such chattel and this Agreement will not entitle any third party to
exercise such right or constitute a breach of any of the same

6.3   Condition       The equipment used by the Companies is in working order
for the purpose for which it is used, subject to usual wear and tear   7.  
CONDUCT OF BUSINESS   7.1   Business Since the Accounts Date       Since the
Accounts Date:

  7.1.1   Conduct of Business: The Companies have:

  (a)   carried on business in the ordinary, proper and usual course so as to
maintain the same as a going concern;     (b)   not suffered any event, change,
development or occurrence which specifically relates to the Companies that
individually or in the aggregate has resulted in or would reasonably be expected
to result in a material adverse effect upon the business, results or operations,
assets, liabilities or financial condition of the Companies taken as a whole

  7.1.2   New Operations: Each of the Companies in each jurisdiction in which it
operates and conducts its business has not acquired or established (or agreed to
acquire or establish) any new business, branch or subsidiary

7.2   Authorisations and Approvals

  7.2.1   General: The Subsidiaries, in each of their respective jurisdictions
hold all necessary licences, agreements, consents, permits, approvals and
authorities (whether public or private) to enable it to carry on its business
effectively and without hindrance in the places and in the manner in which such
business is now carried on; all the same are valid and subsisting and the
Warrantor is not aware of

45



--------------------------------------------------------------------------------



 



      any reason why any of them should be suspended, altered, cancelled or
revoked; and the Subsidiaries have complied in all material respects with all
conditions of or imposed by the same

  7.2.2   Product Approvals: Each of the Subsidiaries holds all appropriate
legal and public authority approvals, registrations and authorisations in
respect of products produced or sold by it for use in the USA, China, the
European Union and the United Kingdom and:

  (a)   complies with all requirements of law or any competent authority in
relation to such approvals, registrations and authorisations;     (b)   the same
are current and subsisting and no matter or event has occurred which might
prejudice or invalidate the same;     (c)   none of the same has been or is
threatened to be cancelled or withdrawn;

7.3   Absence of Legal Proceedings       Neither the Company, the Subsidiaries,
nor any person on any of their behalf or for whose acts or defaults any of them
are or may be vicariously liable is involved in any litigation or arbitration
proceedings or proceedings or hearings (whether civil or criminal) before any
court, commission, tribunal, board, investigation, government body or other
person; no such litigation, proceedings or hearings are pending by or are
threatened against the Company or any Subsidiaries and so far as the Warrantor
is aware there are no facts or matters which might or could give rise to any
such proceedings   7.4   Public Obligations       Neither the Company nor any
Subsidiary has committed any breach of or default under any statute or any
regulation having effect under any statute or any court order, decree or other
applicable law of any country nor has the Company or any Subsidiary any dispute
with any authority of competent jurisdiction of any country regarding any of its
affairs   7.5   Defective Products

  7.5.1   Neither the Vendor nor any Subsidiary has received any material claim
which remains outstanding that any product supplied by it is defective in
design, workmanship or materials; for this purpose a claim is material if the
Companies’ liability exceeds, or when determined does exceed, the sum of $50,000
    7.5.2   To the extent that any of the Companies’ products at the time of
their manufacture were not materially fit for the purpose intended for such
products in the country for which they were supplied by the Companies or have
not been manufactured in all material respects in accordance with the warranties
given by the Company or any Subsidiary to end customers, the total liability of
the Companies to third parties for all claims for such defects would not exceed
2.5%

46



--------------------------------------------------------------------------------



 



      of the aggregate sales of the Companies in the financial year ended 28
February 2007 as shown in the Accounts

  7.5.3   The Disclosure Letter includes a complete and accurate list of every
claim made during the three years prior to Completion against the Companies for
defective products in which damages were asserted or realized in excess of
$500,000

7.6   Orders and Judgments       Neither the Company nor any Subsidiary is
subject to any order or judgment of any court, tribunal or governmental
authority or agency and has not been party to any subsisting undertaking or
assurance given to any of the same   7.7   Contractual Characteristics      
Neither the Company nor any Subsidiary is now party to:

  7.7.1   Guarantees: any Guarantee given by the Company or any Subsidiary (save
for any guarantee or warranty in relation to goods implied by law or contained
in its standard terms of business); or     7.7.2   Joint Ventures: any joint
venture, consortium or partnership arrangement or agreement or participation in
any unincorporated association;     7.7.3   Artificial: any agreement,
arrangement, practice or benefit with or at the instigation of the Vendor or any
Associate of the Vendor or of any director, officer or senior employee of the
Company or any Subsidiary or any Associate of such person the effect of which
has been to artificially increase the net profit of the Company or any
Subsidiary, whether by affording to it goods or services below the fair
commercial rate or taking from it goods or services in excess of the fair
commercial rate, or otherwise;     7.7.4   Connected Persons: any agreement or
arrangement with, obligation or benefit to or loans owing by the Vendor or
Associate of the Vendor or any other agreement or arrangement in which the
Vendor or any Associate of the Vendor is directly or indirectly interested or
which is not on arm’s length commercial terms;     7.7.5   Authorisations to
Bind the Companies: any power of attorney or other agency or similar authority
(express, implied or ostensible) to any person to enter into any contract or
commitment on the Companies’ behalf other than to its employees to enter into
routine trading contracts in the normal course of their duties     7.7.6  
Restrictive Covenants: any agreement, covenant, undertaking or commitment
restricting, limiting or excluding its conduct of business in any field or
geographical area or (save those entered into in connection with a sale of the
Companies or with customers, suppliers or distributors in the ordinary course of
business) imposing confidentiality obligations on one or more of the parties
thereto

47



--------------------------------------------------------------------------------



 



  7.7.7   Sale of Undertaking: any agreement, undertaking or commitment (whether
conditional or unconditional) under which any of the Companies has any
obligation to sell all or any substantial part of its undertaking and assets
other than in the ordinary course of trading     7.7.8   Capital Expenditures:
any agreement, undertaking or commitment (whether conditional or unconditional)
providing for actual future capital expenditure by the Companies in an
individual amount in excess of $50,000     7.7.9   Indebtedness: any agreement,
undertaking or commitment (whether conditional or unconditional) that involves
the borrowing or lending of money     7.7.10   Indemnity: save those entered
into in the ordinary course of business, any agreement, undertaking or
commitment (whether conditional or unconditional) to indemnify any person or
entity     7.7.11   Regulatory Agreements: any agreement, undertaking or
commitment (whether conditional or unconditional) to supply or receive supplies
from any government or regulatory agency     7.7.12   Extraordinary Agreements:
any agreement, undertaking or commitment (whether conditional or unconditional)
not made in the ordinary course of the Companies’ business which involves an
aggregate payment by or to the Company or any Subsidiary in excess of $US10,000
per annum

7.8   Agency Distributorship and Similar Arrangements       Neither the Company
nor any Subsidiary is party to any contract or arrangement of any kind under
which:

  7.8.1   it acts as agent, distributor or representative of any other person or
under which it is entitled to receive any commission, rebate, allowance or
benefit in return for recommending, supplying or otherwise relating to the
supply to any person of any goods or services supplied by any third party; or  
  7.8.2   the Company or any Subsidiary has appointed any third party its agent,
distributor or representative or pursuant to which the Company or any Subsidiary
is liable to pay or allow to any third party any commission, rebate, allowance
or other benefit in return for recommending, supplying or otherwise in relation
to the supply of goods or services by any of the Companies

7.9   Material Contracts       There is attached to clause 7.9 of the Disclosure
Letter a true and complete copy of every material contract under which the
Company or any Subsidiary has any continuing or future obligation. For the
purposes of this warranty a contract is material if:

48



--------------------------------------------------------------------------------



 



  7.9.1   the amount payable to the Company or the applicable Subsidiary
pursuant to its terms exceeds the sum of $500,000 per annum in the case of a
contract for the supply of goods or services by such party; or     7.9.2   it is
one of the supplier agreements attached to clause 7.9.2 of the Disclosure
Letter; or     7.9.3   it is for a term exceeding twelve months or is not
capable of being terminated without payment of compensation by the Company or
any Subsidiary on less than 90 days’ notice; or     7.9.4   it materially
restricts the conduct of the business of the Company or any Subsidiary or
imposes a material unusual burden on it

7.10   Adverse Matters       In respect of any contract the subject of the
preceding warranty 7.9:

  7.10.1   Neither the Company nor any Subsidiary has received any claim or
notice or intimation of intention to claim in respect of the same or to
terminate, repudiate, rescind or disclaim any such contract;     7.10.2  
neither the Company nor any Subsidiary nor so far as the Warrantor is aware any
other contracting party is in breach or default or considered by the Company to
be in breach or default of any of the same nor, so far as the Warrantor is
aware, does any circumstance exist which with the passing of time or the giving
of notice would place the Company, such Subsidiary or any other contracting
party in breach or default;     7.10.3   there is no subsisting, or so far as
the Warrantor is aware envisaged, contractual dispute involving the Company or
any Subsidiary;     7.10.4   no such contract is liable according to its terms
to be terminated, varied or withdrawn by another party as a result of any change
in the control, management or shareholders of the Company or any Subsidiary or
otherwise as a consequence of the Agreement and neither the execution nor the
performance of the Agreement will place the Company or any Subsidiary in breach
of any such contract;     7.10.5   there is no reason to believe that any of the
same may be terminated or varied in a material respect prior to their normal
expiry in accordance with their terms

7.11   Insurance

  7.11.1   Policies: There is attached to the Disclosure Letter a complete and
accurate schedule of all insurances maintained by the Company or any Subsidiary
which are in force at the date of the Agreement together with a complete and
accurate copy of all such policies

49



--------------------------------------------------------------------------------



 



  7.11.2   Claims: There is no outstanding claim under any such insurances nor
has any event or occurrence taken place which is or ought to be the subject of
any such insurances     7.11.3   the Disclosure Letter includes an accurate list
of all claims made during the prior three years under any such insurance policy

7.12   Legal Documents       All title deeds, agreements and other documents to
which the Company or any Subsidiary is a party or under which the Company or any
Subsidiary derives benefit and all other documents owned by or which ought to be
in the possession of the Company or any such Subsidiary are in its possession  
7.13   Health & Safety       The Companies:

  7.13.1   have established procedures under applicable laws and regulations
(including codes of practice) regarding the health and safety of those who work
for or visit the Companies or are otherwise affected by it and the Companies
have consistently applied and enforced such procedures;     7.13.2   have
complied with applicable laws and regulations (including codes of practice)
regarding the health and safety of those who work for or visit the Companies or
are otherwise affected by it;     7.13.3   have not received and are not aware
of any claim that they have failed to comply with the requirements of any
applicable law, regulation or code of practice;     7.13.4   have not received
any communication of any actual or threatened claim, investigation or proceeding
against the Companies or its officers or employees in respect of accidents,
injuries, disease or other harm to the health and safety of employees,
contractors or others under or as a result of any breach of health and safety
laws, regulations or codes of practice

7.14   Improper Practices       Neither the Company nor any Subsidiary has, nor
has any officer, employee, agent or representative of the Companies, directly or
indirectly offered, paid, promised to pay or authorised the payment of any
money, benefit or other thing of value to any person who is an official,
officer, agent, employee or representative of any government, government
authority or agency, existing or prospective customer, any holder or candidate
for political office or to any other person in the knowledge that any such
payment or provision would be offered, given or promised directly or indirectly
to any such official, officer, agent, employee or representative, in each case
as an inducement or reward for doing or forbearing to do or for having done or
forborne to do anything

50



--------------------------------------------------------------------------------



 



8.   EMPLOYMENT MATTERS   8.1   Employment Particulars       The particulars
shown in the Schedule of Officers and Employees specifically Disclosed against
Warranty 8.1 of the Disclosure Letter are true and complete in all respects and
in particular correctly show in respect of each employee of the Companies the
following information:

  8.1.1   personnel reference;     8.1.2   age;     8.1.3   job title;     8.1.4
  all remuneration of any kind actually paid on any basis (whether salary,
commission, bonus, incentive or otherwise) and other benefits provided since the
Accounts Date;     8.1.5   all remuneration of any kind payable or which may
become payable on any basis (whether salary, commission, bonus, incentive or
otherwise) and other benefits provided or which the Companies are legally or
morally bound to pay or provide (now or at or from some future date);     8.1.6
  date of commencement of employment or of any previous employment with which
such employment is continuous;     8.1.7   notice period required to be given by
the Companies and by the employee respectively for termination of the
employment;     8.1.8   whether or not a member of a trade union;     8.1.9  
date of last increase in salary;     8.1.10   contractual and actual place of
employment

8.2   Termination of Employment       In relation to any employee or officer or
former employee or former officer of any of the Companies:

  8.2.1   neither the Company nor any Subsidiary has in any manner terminated
the office or employment of any individual within six months preceding this
Agreement;     8.2.2   no employee or officer of any of the Companies is under
notice of termination of his engagement

8.3   Disputes with Employees       None of the employees or officers of the
Company is in dispute, or so far as the Warrantor is aware is reasonably
expected or likely to be in dispute with the Company regarding his employment  
8.4   Employee Claims       No present or former officer or employee of any of
the Companies has made or threatened to make against any of the Companies any
claim of any kind, whether for or based upon an

51



--------------------------------------------------------------------------------



 



    allegation of breach of contract, unfair dismissal, stress, injury or
disease, actions of another officer or employee, harassment, discrimination,
breach of statutory duty or failure to perform any other obligation in law of an
employer The Warrantor is not aware of any actions, events or reasons why any
employee (including but not limited to any person contracted to the Companies)
may bring an allegation of breach of contract, unfair dismissal, stress, injury
or disease, actions of another officer or employee, harassment, discrimination,
breach of statutory duty or failure to perform any other obligation against the
Companies

8.5   Incentive Schemes       There is attached to the Disclosure Letter a true
and complete copy of the rules and all other material information relating to
any (whether written or oral) profit sharing, bonus, share option or other
incentive scheme, arrangement or practice (whether or not legally binding)
(“Incentive Arrangement”) for any officer, employee or consultant of or to any
of the Companies or for any group of such persons (whether or not together with
other persons) and save for the Incentive Arrangements so Disclosed neither the
Company nor any Subsidiary is party to any Incentive Arrangements   8.6  
Long-Term Contracts       There is not outstanding any contract of service
between any of the Companies and any of their respective officers or employees
which is not terminable without compensation (save statutory compensation) on
three months’ notice or less nor any consultancy agreement to which any of the
Companies is a party   8.7   Trade Unions       The Company does not recognise
any trade union (or association of analogous effect in any jurisdiction in which
it operates) and is not party to any trade union agreement, house agreement or
collective bargaining agreement or other agreement or arrangement (whether
formal or informal legally binding or otherwise) relating in any way to
employees or their terms or conditions of employment or employment matters;  
8.8   Industrial Action       The Company has not been within the past twelve
months involved in and is not presently in any jurisdiction involved in any
industrial or trade dispute or dispute or negotiation with any trade union or
organisation or body of employees and so far as the Warrantor is aware there are
no circumstances which would indicate the likelihood of such industrial or trade
dispute in any jurisdiction

52



--------------------------------------------------------------------------------



 



9.   PENSIONS   9.1   Benefit Obligations       Save in relation to any scheme
Disclosed (“the Disclosed Schemes”) neither the Company nor any Subsidiary:

  9.1.1   is under any commitment (whether legally binding or established by
custom) to make payment of any pension, allowance, lump sums or other like
benefit on or following the death, retirement or disability of any existing or
former employee or director of the Company or any Subsidiary or for the benefit
of any dependants of such persons;     9.1.2   is party to any pension, life
assurance or retirement benefit scheme agreement or arrangement of any kind and
has maintained and effected, and continues so to do, its whole obligations in
each jurisdiction in which the Companies operate to provide pension, assurance,
retirement and sickness cover policies;     9.1.3   has given or made any
undertaking or assurance as to the introduction, continuance, increase or
improvement of any pension or other benefit referred to in this paragraph 9.1;  
  9.1.4   has paid or promised to pay any ex gratia pensions

9.2   Disclosed Schemes       In relation to each Disclosed Scheme:

  9.2.1   Variation of Benefits: No power to increase or vary the benefits to
members under the Disclosed Schemes has been exercised or promised to any
existing or potential beneficiary     9.2.2   Membership: The names of the
persons who are the current members of each Disclosed Scheme have been Disclosed
and no discretion to admit any further or other members has been exercised nor
have the criteria for eligibility to membership been altered or varied in any
way and full details of the provisions relating to eligibility for membership
have been Disclosed;     9.2.3   Death and Disability: All benefits payable
under the Disclosed Schemes in respect of the death or disability of any member
during service are fully insured under policies effected with an insurance
company of good repute and standing and each member of the Disclosed Schemes is
fully covered by such insurances at normal premium rates on normal terms for
persons in good health;     9.2.4   Unpaid Contributions and Benefits: There are
not at the date hereof any payments to members of, or contributions to, or
payments of any levy or tax or duty payable by, the Disclosed Schemes which have
fallen or are accrued due and payable and are unpaid;

53



--------------------------------------------------------------------------------



 



9.3   Administration       Each Disclosed Scheme has in all material respects
been operated in accordance with the trusts, powers and provisions of their
governing documentation and with all applicable legislation and the general
requirements of law   9.4   Documentation       Full and correct copies of all
material deeds, rules and other documentation constituting or governing the
Disclosed Schemes are attached to the Disclosure Letter   9.5   No Litigation or
Complaints       There is no current or threatened litigation in relation to the
Disclosed Schemes, nor any complaint to any public body in respect of the
Disclosed Schemes   10.   TAXATION   10.1   Submission of Returns       All
necessary information, notices, computations and returns (all of which are true
and accurate and none of which is disputed by the relevant Tax Authority) have
been submitted within the time limits prescribed by law by the Company or any
Subsidiary to the relevant Tax Authority in respect of Tax for all periods up to
and including Completion and there is no reason to suppose that any of such
computations and returns will not in due course be accepted as true and accurate
by the relevant Tax Authority   10.2   Submission of Claims       The Company
and each Subsidiary has duly submitted all claims and disclaimers which have
been assumed to be made for the purposes of the Accounts details of which claims
and disclaimers are Disclosed in clause 10.2 of the Disclosure Letter   10.3  
Payment of Tax Due       All Tax for which the Company and each Subsidiary is
liable and which has fallen due for payment has been paid   10.4   Penalties and
Interest       Neither the Company nor any Subsidiary has within the six years
prior to Completion paid or become liable to pay any penalty or interest in
excess of $5,000 in respect of any Tax assessed upon it   10.5   Deduction of
Tax       All payments made or procured by the Company and each of the
Subsidiaries to any person which ought to have been made under deduction of tax
have been so made and (if and to the extent required by law to do so) the
Company and each of the Subsidiaries has duly and promptly accounted to the Tax
Authority for the tax so deducted

54



--------------------------------------------------------------------------------



 



10.6   Back Duty Claims       Except for routine inspections, the Company and
each of the Subsidiaries has not been subject to any visit, audit,
investigation, discovery or access order by any Tax Authority   10.7   Assets
held by the Companies       All assets held by the Companies are substantially
dedicated to the active trade and business of the Companies   10.8   Company not
a US Controlled Foreign Corporation       The Company is not a US Controlled
Foreign Corporation as defined by the United States Internal Revenue Code of
1986 as amended (“the Code”)   10.9   Management and Control       The Companies
are managed and controlled in their respective country of incorporation and in
no other jurisdiction   10.10   Residence       Each of the Companies is a tax
resident of the jurisdiction in which it is incorporated   10.11   Vendor’s
Responsibility for Tax       The Vendor is responsible for any and all tax for
which it is primarily liable resulting from the sale of the Shares pursuant to
this Agreement   10.12   US Real Property Holding Corporation       None of the
Companies is considered to be a US Real Property Holding Corporation as that
term is defined in section 879 of the Code   11.   INTELLECTUAL PROPERTY   11.1
  Details of Intellectual Property       Accurate particulars are set out in
Part 1 of Schedule 11 of all registered Intellectual Property (including
applications for such rights) and in Part 2 of Schedule 11 of all material
unregistered Intellectual Property owned, used or held for use by the Company or
the Subsidiaries.   11.2   Licences       Accurate particulars are set out in
Parts 3 and 4 of Schedule 11 respectively of all licences, agreements,
authorisations and permissions (in whatever form and whether express or implied)
under which:

  11.2.1   the Company or any of the Subsidiaries uses or exploits Intellectual
Property (other than off the shelf software or open source software that is
generally available for amounts of less than $15,000 per annum) owned by any
third party; or

55



--------------------------------------------------------------------------------



 



  11.2.2   the Company or any of the Subsidiaries has licensed or agreed to
license Intellectual Property to, or otherwise permitted the use of any
Intellectual Property by, any third party.

11.3   Ownership       Except as set out in Parts 3 and 4 of Schedule 11 and in
the Disclosure Letter, the relevant specified Subsidiary is the sole legal and
beneficial owner of (or applicant for) the Intellectual Property set out in
Parts 1 and 2 of Schedule 11, free from all Encumbrances.   11.4   Rights
Required       The Subsidiaries do not require any Intellectual Property other
than the Intellectual Property set out in Schedule 11 in order to carry on their
respective activities as at the Completion Date.   11.5   Validity and
enforceability       The Intellectual Property set out in Parts 1 and 2 of
Schedule 11 are valid, subsisting and enforceable and nothing has been done or
not been done as a result of which any of them has ceased or might cease to be
valid, subsisting or enforceable. In particular all application and renewal fees
and other steps required for the maintenance or protection of such rights have
been paid on time or taken   11.6   Business Name       The Company and each of
the Subsidiaries does not use for any purpose nor carry on business under any
name other than its full corporate name   11.7   Software       In respect of
computer software used by the Company and each of the Subsidiaries:

  11.7.1   save for off the shelf-software or open source software that is
generally available for amounts of less than $15,000 per annum and the software
used under the licences set out in Part 3 of Schedule 11 the Subsidiaries are
the beneficial owners of all copyright and other rights in the same;     11.7.2
  all software written for the any Subsidiary has been written by its employees
and not by consultants or other persons engaged under contracts for services and
no licence in respect of the same has been granted to any third party, and no
such software has been written for the Company The Disclosure Letter contains a
complete and accurate list of each piece of software which has been developed or
created by the Company or by any of the Subsidiaries (or which may be deemed to
have been so created) which is or which has been made available to the general
public.;     11.7.3   all confidential information (including know-how and trade
secrets) owned or used by the Company or the Subsidiaries has been kept
confidential and has not been disclosed to third parties (other than parties who
have signed written

56



--------------------------------------------------------------------------------



 



      confidentiality undertakings in respect of such confidential information,
details of which are Disclosed and are set out in the Disclosure Letter);

  11.7.4   there are no claims, challenges, disputes or proceedings, pending or
threatened, in relation to the ownership, validity or use of such rights.

11.8   Omission       As far as the Warrantor is aware, nothing is due to be
done within 30 days of Completion the omission of which would jeopardise the
maintenance or prosecution of any of the Intellectual Property owned or used by
the Subsidiaries which are registered or the subject of an application for
registration.   11.9   Infringement       As far as the Warrantor is aware,
there has been no infringement by any third party of any Intellectual Property
nor any third party breach of confidence, passing off or actionable act of
unfair competition in relation to the business or assets of the Companies or any
of the Subsidiaries, and no such infringement, breach of confidence, passing off
or actionable act of unfair competition is current or anticipated.   11.10  
Agreement and licences       The agreements and licences set out in Part 3 and 4
of Schedule 11:

  11.10.1   are valid and binding;     11.10.2   have not been the subject of
any breach or default which is material by the Company or any Subsidiary or, as
far as the Warrantor is aware, by any other party thereto or of any event which,
with the giving of notice or lapse of time, would constitute a material default;
    11.10.3   are not the subject of any pending or threatened claim, dispute or
proceeding,; and     11.10.4   have, where required, been duly recorded or
registered.

11.11   Change of Control       A change of control of the Company or any of the
Subsidiaries will not result in the termination of the licences set out in
Part 3 and 4 of Schedule 11.   11.12   Infringement and royalties

  11.12.1   Subject to and on the basis stated in paragraph 11.12.2 of this
Schedule, the manufacture and sale of goods sold by the Companies:

  (a)   have not infringed and do not infringe the Intellectual Property Rights
of any third party;     (b)   have not constituted and do not constitute any
breach of confidence, passing off or actionable act of unfair competition;    
(c)   have not given and do not give rise to any obligation to pay any royalty,
fee compensation or any other sum whatsoever.

57



--------------------------------------------------------------------------------



 



  11.12.2   Insofar as the warranty in the preceding paragraph 11.12.1 applies
to products and components which the Companies sourced from third parties and
did not originate and develop themselves, it shall cease to have effect three
months after Completion except in respect of claims received by the Purchaser or
the Companies within three months from Completion

12.   INFORMATION TECHNOLOGY   12.1   Definition       In this paragraph “IT
System” means all computer hardware (including network and telecommunications
equipment) and software (including associated preparatory materials, user
manuals and other related documentation) owned, used, leased or licensed by or
to the Company or any of the Subsidiaries.   12.2   Owners of IT System      
The Subsidiaries are the owners of the IT System free from Encumbrances. The
Subsidiaries have obtained all necessary rights from third parties to enable
them to make exclusive and unrestricted use of the IT System.   12.3   Elements
of IT System       The elements of the IT System:

  12.3.1   are functioning properly and in accordance with all materially
applicable specifications;     12.3.2   are not defective in any material
respect and have not been materially defective or materially failed to function
during the last twelve months;     12.3.3   have sufficient capacity and
performance to meet the current business requirements of the Subsidiaries;    
12.3.4   have been satisfactorily and regularly maintained and the IT System has
the benefit of appropriate maintenance and support agreements.

12.4   Disaster Recovery Plan       The Subsidiaries have in place a disaster
recovery plan which is fully documented and would enable the business of the
Subsidiaries to continue if there were significant damage to or destruction of
some or all of the IT System. A copy of the plan is attached to the Disclosure
Letter.   12.5   Dates       The performance and functionality of the IT System
(and any other equipment and systems owned or used by the Subsidiaries which
depend on date-programmed control devices) has not been affected by any changes
in dates. In particular:

  12.5.1   no value for a current date has caused any interruption in operation;
and     12.5.2   date-based functionality has behaved consistently for all
dates.

58



--------------------------------------------------------------------------------



 



12.6   Currencies       The IT System is capable of:

  12.6.1   performing its functions in the euro and the Dollar; and     12.6.2  
displaying and printing the generally accepted symbols for the euro and the
Dollar.

13.   DATA PROTECTION       The Company and the Subsidiaries have complied in
all respects with the Data Protection Act 1984 and the Data Protection Act 1998
as applicable to them.   14.   ENVIRONMENTAL MATTERS   14.1   Breach of
Legislation       Neither the Company nor any Subsidiary has breached or been
notified of any breach of any Environmental Law and so far as the Warrantor is
aware there are no circumstances which would entitle or require any competent
authority or any other third party to serve notice or commence proceedings as a
result of any such breach   14.2   Litigation       There are no disputes
affecting the Companies and no ongoing litigation or claim made by or against
the Companies relating to any Environmental Law   14.3   Hazardous Substances  
    Neither the Company nor any Subsidiary uses, stores, spills, transports or
disposes of hazardous substances   14.4   Authorisations       In respect of any
process or activity or matter which may require consent, licence or authority
(written or otherwise) pursuant to any Environmental Law:

  14.4.1   all authorisations to be granted by any competent authority have been
obtained;     14.4.2   the conditions to which such authorisation is subject
have been complied with; and     14.4.3   no notice of any breach of such
conditions has been received

14.5   Authorisations withdrawn       Neither the Company nor any Subsidiary has
received any notification of withdrawal of such authorisation nor is there any
circumstance that would entitle or require the competent authority to withdraw
such authorisation

59



--------------------------------------------------------------------------------



 



15.   GENERAL       There is no agreement or arrangement pursuant to which the
Company or any Subsidiary is or may become liable to pay to any person any
finders fee, commission, brokerage or professional fees in relation to or by
reason of the transaction effected by the Agreement

60



--------------------------------------------------------------------------------



 



SCHEDULE 4
Tax Covenant

1.   INTERPRETATION   1.1   Definitions and Rules of Interpretation       The
definitions and rules of interpretation in this paragraph apply in this Tax
Covenant

     
“Event”
  means any event, act, transaction or series of transactions (including
entering into and/or completion of this Agreement) or omission and without
limitation the receipt or accrual of any income, the realisation of any gains,
any distribution or failure to distribute, and the acquisition, disposal,
transfer, payment, loan or advance;
 
   
“Liability for Tax”
  means:
 
   
 
 
(a)     any liability to make a payment or increased payment of Tax;
 
   
 
 
(b)     any liability to make a payment or increased payment of Tax which would
have arisen but for being satisfied, avoided or reduced by any Purchaser’s
Relief;
 
   
 
 
(c)     the loss or utilisation of any Purchaser’s Relief within paragraph
(b) of its definition;
 
   
 
  and in paragraphs 3 (Exclusions), 6 (Over-provisions, reliefs etc), 7
(Recovery from other persons) and 8 (Conduct of Claims) “Liability for Tax”
shall also mean a Claim under the Tax Warranties;
 
   
“Purchaser’s Relief”
  means:
 
   
 
 
(a)     any Relief which arises wholly in respect of or by reference to or in
consequence of any period after Completion or any Event occurring after
Completion; and
 
   
 
 
(b)     any Relief which was treated as an asset in the Completion Accounts;
 
   
“Relief”
  means any loss, allowance, exemption, set-off, deduction, right to repayment
or credit or other relief available in relation to Tax or to the computation of
income, profits or gains for the purposes of any Tax

61



--------------------------------------------------------------------------------



 



1.2   Status of definitions and rules of interpretation in this Agreement      
Save as otherwise defined in this Tax Covenant or where the context clearly
otherwise requires, words and expressions defined in this Agreement shall have
the same meanings herein as therein and clause 1 of this Agreement and any other
provisions in this Agreement concerning matters of construction or
interpretation shall also apply in this Tax Covenant   1.3   Further
Interpretation       In this Tax Covenant:

  1.3.1   references to income or profits or gains earned, accrued, received or
realised, as the case may be, include income or profits or gains deemed to have
been earned, accrued, received or realised, as the case may be, for the purposes
of any legislation relating to Tax;     1.3.2   a reference to the loss of a
Relief or of a right to repayment of Tax includes a reference to any loss,
reduction, restriction, withdrawal, nullification or cancellation of a Relief or
right to repayment of Tax;     1.3.3   a reference to the utilisation of a
Relief or of a right to repayment of Tax includes a reference to the utilisation
or setting-off of a Relief or a right to repayment of Tax;     1.3.4   a
reference to income, profits or gains includes receipts, value and any other
criteria used in establishing the incidence of any Tax or measure in
establishing the amount of any Liability for Tax;     1.3.5   a reference to any
statute, statutory provision or statutory instrument shall be construed first as
a reference to such statute, statutory provision or statutory instrument as in
force at the date of this Tax Covenant and as subsequently re-enacted or
consolidated and second as a reference to any statute, statutory provision or
statutory instrument of which such statute, statutory provision or statutory
instrument is a re-enactment or consolidation;     1.3.6   any words or phrases
which are not defined in this Tax Covenant or in this Agreement but which are
defined or used in any legislation relating to Tax which is relevant to the
context shall have the same meaning in this Tax Covenant in relation to that
context as it has in the relevant legislation;     1.3.7   references to a
paragraph or sub-paragraph are, unless otherwise stated, to a paragraph or
sub-paragraph in this Schedule

62



--------------------------------------------------------------------------------



 



2.   COVENANT TO PAY

  2.1.1   Subject to the following provisions of this Tax Covenant the Warrantor
covenants with the Purchaser to pay to the Purchaser an amount equal to any
Liability for Tax of any of the Companies in consequence of:

  (a)   any income, profits or gains earned, accrued, received or realised on or
before Completion; or     (b)   any Event occurring on or before Completion.

  2.1.2   The Warrantor covenants with the Purchaser to pay to the Purchaser an
amount equal to any costs or expenses reasonably and properly incurred by any of
the Companies and/or the Purchaser after Completion in connection with any
Liability for Tax for which a successful claim is made under paragraph 2.1.1

3.   EXCLUSIONS   3.1   Specific Exclusions       The covenant contained in
paragraph 2 shall not apply and the Purchaser shall have no Claim against the
Warrantor under it and the Purchaser shall have no Claim against the Warrantor
under the Tax Warranties to the extent that:

  3.1.1   provision or reserve in respect of the Liability for Tax in question
(including any provision or reserve made in respect of deferred Tax) is made or
reflected in the Accounts, the Management Accounts or the Completion Accounts or
referred to in the notes thereto or to the extent that payment or discharge of
such Liability for Tax has been taken into account in the Accounts, the
Management Accounts or the Completion Accounts;     3.1.2   the Purchaser has
been compensated by the Warrantor for breach of any of the Warranties in respect
of the same liability;     3.1.3   Reliefs other than Purchaser’s Reliefs are
available to set against the Liability for Tax in question;     3.1.4   the
Liability for Tax arises or is increased as a result only of any increase in
rates of Tax or any change in law or published practice or any withdrawal of any
published extra-statutory concession by a Tax Authority, being an increase,
withdrawal or change made, in any such case, after Completion with retrospective
effect;     3.1.5   such Liability for Tax would not have arisen but for a
voluntary act carried out or effected by any of the Companies or any member of
the Purchaser Group at any time after Completion, other than any such act:-

  (a)   carried out or effected under a legally binding commitment created on or
before Completion; or

63



--------------------------------------------------------------------------------



 



  (b)   carried out or effected in the ordinary course of the business carried
on at the time of Completion by the Company or any relevant Subsidiary;

  3.1.6   such Liability for Tax arises by reason of a disclaimer or revocation
by any of the Companies or a revision to a claim by any of the Companies after
Completion of the whole or part of any claim for Relief made (whether
provisionally or otherwise) by any of the Companies prior to Completion; or    
3.1.7   such Liability for Tax arises as a result of any changes after
Completion in the bases, methods or policies of accounting of any of the
Companies;     3.1.8   a claim arising out of the same circumstances under this
Tax Covenant or the Tax Warranties has been satisfied;     3.1.9   such
Liability for Tax arises from the cessation of any business of any of the
Companies after Completion;     3.1.10   such Liability for Tax would not have
arisen or would have been reduced or eliminated but for a failure or omission on
the part of any of the Companies after Completion to make any claim, election,
surrender or disclaimer or to give any notice or consent or to do any other
thing the making or giving or doing of which was taken into account in preparing
the Accounts, the Management Accounts or the Completion Accounts;     3.1.11  
such Liability for Tax arises as a result of transactions in the ordinary course
of business of any of the Companies since the Accounts Date;     3.1.12   any
income, profits, gains or receipts in respect of which such Liability for Tax
arises were earned, accrued or received by any of the Companies but were not
reflected in the Completion Accounts;     3.1.13   such Liability for Tax has
been or is able to be discharged, or the Purchaser or the Companies have been
otherwise compensated for it, at no cost to the Purchaser or the Companies;    
3.1.14   such Liability for Tax comprises stamp duty or stamp duty reserve tax
chargeable on or in respect of this Agreement or on or in respect of any
document executed pursuant to the terms of this Agreement or for the purpose of
giving effect to it;     3.1.15   such Liability for Tax arises or is increased
as a consequence of any failure by the Purchaser and/or any of the Companies to
comply with any of their respective obligations under this Tax Covenant;    
3.1.16   such Liability for Tax arises or is increased as a consequence of the
Agreement or any Event or other matter provided for in or effected pursuant to
the Agreement

64



--------------------------------------------------------------------------------



 



3.2   Other Limitations       The liability of the Warrantor shall be further
limited in accordance with the provisions (to the extent specified therein) of
Schedule 5 (Limitations on Claims)   4.   AMOUNT OF LIABILITY FOR TAX   4.1  
Determination of Liability       The amount of any Liability for Tax shall be
determined in accordance with the provisions of this paragraph 4   4.2   Actual
Payments       In the case of a Liability for Tax which involves a liability of
any of the Companies to make an actual payment or increased payment of Tax, the
amount of the Liability for Tax shall be the amount of such payment or increased
payment   4.3   Purchaser’s Relief       In the case of a Liability for Tax
which involves a liability of any of the Companies to make a payment or
increased payment of Tax which would have arisen but for being satisfied,
avoided or reduced by the set off of any Purchaser’s Relief against such
Liability for Tax, the amount of the Liability for Tax shall be the amount of
Tax which would have arisen but for such setting off of a Purchaser’s Relief  
4.4   Loss of Relief       In the case of a Liability for Tax which involves the
loss of any Purchaser’s Relief (other than a right to a repayment of Tax), the
amount of the Liability for Tax shall be the amount of the Purchaser’s Relief
lost   4.5   Repayments       In the case of a Liability for Tax which involves
the loss of a Purchaser’s Relief which is a right to a repayment of Tax, the
amount of the Liability for Tax shall be the amount of the repayment so lost  
5.   TIME FOR PAYMENT   5.1   Due Date       The due date for payment of any
amount payable by the Warrantor to the Purchaser under this Tax Covenant shall
be determined in accordance with the provisions of this paragraph 5   5.2  
Actual Payments       In the case of a Liability for Tax which involves a
liability of any of the Companies to make an actual payment or increased payment
of Tax, the due date for payment shall be the later of the third Working Day
prior to the date on which the Tax is finally due to the relevant Taxing
Authority (taking into account any postponement of such Tax obtained by

65



--------------------------------------------------------------------------------



 



    the Company or any relevant Subsidiary) and the date which is seven Working
Days after the Purchaser has served notice on the Warrantor demanding payment

5.3   Reliefs       In the case of a Liability for Tax which involves a
liability of any of the Companies to make a payment or increased payment of Tax
which would have arisen but for being satisfied, avoided or reduced by the use
by the Company or any relevant Subsidiary of any Purchaser’s Relief, the due
date for payment shall be the later of the third Working Day prior to the date
on which the Tax (if any) (being the Tax which would, but for such Purchaser’s
Relief being utilised against such Liability for Tax, otherwise have been
satisfied, avoided or reduced by such Purchaser’s Relief) would have been
payable to the relevant Tax Authority and the date which is seven Working Days
after the Purchaser has served notice on the Warrantor demanding payment   5.4  
Notice       In any other case the due date for payment shall be the seventh
Working Day after the date on which the Purchaser demands payment in writing  
5.5   Interest       If any amount payable by the Warrantor to the Purchaser or
any amount payable by the Purchaser to the Warrantor under this Tax Covenant is
not paid on the due date for payment, then, except and to the extent that the
Warrantor’s liability hereunder compensates the Purchaser for the late payment
by virtue of the definition of “Tax” including interest, the person by whom that
sum is payable shall pay to the person to whom it is payable interest upon it
(as well after as before judgment) at that rate which is two percentage points
above the base rate from time to time declared by The Royal Bank of Scotland plc
from the date payment fell due until the date payment is made   6.  
OVER-PROVISIONS, RELIEFS ETC   6.1   Over-Provisions       If the auditors for
the time being of the Company or any relevant Subsidiary shall certify (at the
request and expense of the Warrantor) that any provision for Tax in the
Accounts, the Management Accounts or the Completion Accounts has proved to be an
over-provision, then the amount of such over-provision shall be dealt with in
accordance with paragraph 6.3   6.2   Reliefs       If the auditors for the time
being of the Company or any relevant Subsidiary shall certify (at the request
and expense of the Warrantor) that any Liability for Tax which has resulted in a
payment having been made or becoming due from the Vendor under this Tax Covenant
or the Tax Warranties will give rise to a Relief for any of the Companies which

66



--------------------------------------------------------------------------------



 



    would not otherwise have arisen, then the amount of that Relief shall be
dealt with in accordance with paragraph 6.3; provided that if the Relief in
question is a deduction from or set off against income, profits or gains the
amount to be so dealt with shall be a sum equal to the amount of Tax that would
be saved through the use of that Relief on the basis of the rates of tax current
at the date of the certification made by the auditors under this paragraph

6.3   The Relevant Amount       Where it is provided under paragraph 6.1 or 6.2
that any amount (the “Relevant Amount”) is to be dealt with in accordance with
this paragraph:

  6.3.1   the Relevant Amount shall first be set off against any payment then
due from the Warrantor under this Tax Covenant or the Tax Warranties; and    
6.3.2   to the extent there is an excess, a refund shall be made to the Vendor
of any previous payment or payments made by the Warrantor under this Tax
Covenant or the Tax Warranties and not previously refunded under this paragraph
up to the amount of such excess; and     6.3.3   to the extent that the excess
referred to in sub-paragraph 6.3.2 is not exhausted under that sub-paragraph,
the remainder of that excess shall be carried forward and set off against any
future payment or payments which become due from the Warrantor under this Tax
Covenant or the Tax Warranties

6.4   Auditors Review       Where any such certification as is mentioned in
paragraph 6.1 or 6.2 has been made, the Warrantor or the Purchaser may request
the auditors for the time being of the Company to review such certification in
the light of all relevant circumstances, including any facts which have become
known only since such certification, and to certify whether such certification
remains correct or whether, in the light of those circumstances, the amount that
was the subject of such certification should be amended   6.5   Adjustment of
Relevant Amount       If the auditors certify under paragraph 6.4 that an amount
previously certified should be amended, that amended amount shall be substituted
for the purposes of paragraph 6.3 as the Relevant Amount in respect of the
certification in question in place of the amount originally certified, and such
adjusting payment (if any) as may be required by virtue of the above-mentioned
substitution shall be made as soon as practicable by the Warrantor or (as the
case may be) to the Warrantor   6.6   Auditors’ Certificate       If the
Warrantor requests the Company’s auditors give a certificate under or pursuant
to paragraph 6.2 or 6.5, the Purchaser shall procure, so far as it is able, that
the Company’s auditors will not unreasonably withhold or delay the issue of such
certificate and, where

67



--------------------------------------------------------------------------------



 



    there are no such auditors at the time of such request, the Purchaser shall
procure, so far as it is able, that such certificate is issued by the Company’s
auditors immediately prior to Completion or (if such auditors have ceased to
exist) the person practicing in succession to such auditors or (if there is no
such person) a suitable independent person who shall be appointed by the
Purchaser and approved by the Vendor (such approval not to be unreasonably
withheld)

7.   RECOVERY FROM OTHER PERSONS       If, in the event of any payment having
been made by the Warrantor under paragraph 2 or the Tax Warranties or in the
event of the Warrantor being or becoming liable to make such a payment, any of
the Companies are entitled to recover from any person, including any Tax
Authority but excluding any of the Companies or the Warrantor, any sum in
respect of the Liability for Tax which has resulted in such payment having been
made by or becoming due from the Warrantor, the Purchaser shall procure that the
Warrantor is promptly notified of such entitlement and shall, if so required by
the Warrantor and at the Warrantor’s expense, take all steps which the Warrantor
shall reasonably request in writing to enforce that recovery and the Purchaser
shall account to the Warrantor for whichever is the lesser of:

  7.1.1   any sum so recovered or recoverable by the Company or any relevant
Subsidiary in respect of such Liability for Tax (but after deducting all costs
(including any additional Taxation), liabilities and expenses incurred by the
Purchaser and/or the Company or any relevant Subsidiary under or pursuant to
this paragraph); and     7.1.2   the amount paid or payable by the Warrantor
under paragraph 2 or the Tax Warranties in respect of such Liability for Tax

8.   CONDUCT OF CLAIMS   8.1   Purchaser to notify claims       If any member of
the Purchaser Group or any of the Companies receives notice of any assessment,
notice or demand (referred to below as a “Tax Claim”) from which it appears that
the Warrantor may have a liability under this Tax Covenant or the Tax Warranties
the Purchaser shall within ten Working Days give written notice thereof to the
Warrantor   8.2   Purchaser to take action       Subject to the following
provisions of this paragraph, the Purchaser will promptly take (and procure that
the Company or any relevant Subsidiary takes) such action as the Vendor may
reasonably request in writing to dispute, avoid, resist, appeal, compromise or
defend the Tax Claim and (without limitation and if the Vendor so requests)
shall permit the

68



--------------------------------------------------------------------------------



 



    Vendor to take over the conduct of the Tax Claim or of any proceedings in
connection with the Claim

8.3   Purchaser at liberty to admit etc       The Purchaser or the Company or
any relevant Subsidiary shall be at liberty without reference to the Warrantor
to admit, compromise, settle, discharge or otherwise deal with any Tax Claim on
such terms as they shall in their reasonable discretion think fit, without
prejudice to their remedies under this Tax Covenant or the Tax Warranties, after
whichever is the earliest of:

  8.3.1   the expiry of forty Working Days after the Warrantor has been given
notice of the Tax Claim (which notice shall expressly mention such time limit)
in accordance with paragraph 8.1 if upon the expiry of such period the Purchaser
has not received instructions in writing in respect of the Tax Claim in
accordance with paragraph 8.2;     8.3.2   the expiry of a period of twenty
Working Days following the service of a bona fide notice (which notice shall
expressly mention such time limit) by or on behalf of the Purchaser on the
Warrantor requiring the Warrantor to clarify or explain the terms of any request
made under paragraph 8.2 during which period no such clarification or
explanation has been sent to the Purchaser;     8.3.3   the Purchaser being
notified in writing by the Warrantor that it considers that the Tax Claim should
no longer be resisted

8.4   Indemnity for costs       Notwithstanding paragraph 8.2 neither the
Purchaser nor any of the Companies shall be bound to take any action requested
by the Warrantor unless and until the Warrantor has agreed in writing to
indemnify the Purchaser and the Companies against all costs (including any
additional Tax), liabilities and expenses which may be incurred by the Purchaser
and/or the Companies under or pursuant to paragraph 8.2   9.   TAX ON PAYMENTS
BY VENDOR OR PURCHASER   9.1   No Deduction       Save in respect of interest
payable by virtue of paragraph 5.5, all payments by the Warrantor or the
Purchaser under this Tax Covenant shall be made in full without any deduction or
withholding (whether in respect of Tax, set-off, counter claim or otherwise)
unless the deduction or withholding is required by law, in which case the
Warrantor or the Purchaser (as the case may be) shall forthwith pay such
additional amount as will ensure that the Purchaser or the Warrantor (as the
case may be) receive a net amount equal to the full amount which they would have
received but for such deduction or withholding

69



--------------------------------------------------------------------------------



 



9.2   Gross-up       If any payment (other than a payment of interest pursuant
to paragraph 5.5) received by the Purchaser or the Warrantor under this Tax
Covenant is subject to Tax, the Warrantor or the Purchaser (as the case may be)
shall pay to the Purchaser or the Warrantor (as the case may be) such additional
amount (after taking into account any Tax payable in respect of such additional
amount) as will ensure that the Purchaser or the Warrantor (as the case may be)
receive and retain a net amount equal to the full amount which they would have
received and retained had the payment not been subject to Taxation   10.  
COUNTER INDEMNITY   10.1   Meaning of “Warrantor”       In this paragraph 10
“Warrantor” includes the Trustee, any other person who is at any time a trustee
of the Trust or an officer or employee of any such trustee or is a beneficiary
of the Trust and the covenant in this clause 10 shall be enforceable by each of
such persons   10.2   Purchaser’s Covenant       The Purchaser hereby covenants
with the Warrantor to pay to the Warrantor an amount equal to:-

  10.2.1   any Liability for Tax of the Warrantor by reason of Tax (not being
Tax in respect of which the Warrantor is liable to make a payment under
paragraph 2) assessed by a Tax Authority on any of the Companies for any
accounting period beginning before Completion remaining unpaid; and     10.2.2  
any costs reasonably and properly incurred by the Warrantor after Completion in
connection with any Liability for Tax for which a successful claim is made under
paragraph 10.2.1

10.3   Provisions of this Schedule to apply in respect of Purchaser’s Covenant  
    Paragraphs 5 (Time for Payment) and 8 (Conduct of Claims) shall apply to
this paragraph mutatis mutandis as if references to the Warrantor were
references to the Purchaser and vice versa   11.   TAX RETURNS   11.1  
Preparation of tax returns for periods ended on or before Accounting Date      
The Warrantor or its duly authorised agent shall prepare the tax returns and
computations of the Companies for all accounting periods ended on or before the
Accounts Date to the extent that the same have not been prepared before
Completion, and submit them to the Purchaser. The costs reasonably and properly
incurred of preparing such returns and computations shall be borne by the
Warrantor, save and to the extent that provision for

70



--------------------------------------------------------------------------------



 



    such costs is made in the Completion Accounts, in which event and to such
extent such costs shall be borne by the Company or any relevant Subsidiary

11.2   Submission of tax returns       The Purchaser shall procure that the
returns and computations referred to in paragraph 11.1 shall be authorised,
signed and submitted to the relevant Tax Authority without amendment or with
such amendments as the Purchaser reasonably considers to be necessary and shall
give the Warrantor or its agent all such assistance as may reasonably be
required to agree those returns and computations with the relevant Tax
Authority, provided that the Purchaser shall not be obliged to take any such
action as is mentioned in this paragraph 11.2 in relation to any return that is
not full, true and accurate in all material respects   11.3   Conduct of matters
relating to tax returns       The Warrantor or its duly authorised agent shall
prepare all documentation and shall have conduct of all matters (including
correspondence) relating to the tax returns and computations of the Companies
for all accounting periods ended on or prior to the Accounts Date, provided that
the Warrantor shall not, without the prior written consent of the Purchaser (not
to be unreasonably withheld or delayed), transmit any communication (written or
otherwise) to the relevant Tax Authority or agree any matter with the relevant
Tax Authority. The reasonable and proper costs of any professional fees in
relation to such matters shall be borne by the Warrantor   11.4   Access to
books, accounts etc.       The Purchaser shall procure that the Companies afford
such access to their books, accounts and records as is necessary and reasonable
to enable the Warrantor or their duly authorised agent to prepare the
corporation tax returns and computations of the Companies for all accounting
periods ended on or before the Accounts Date and conduct matters relating to
them in accordance with this paragraph 11 and the reasonable and proper costs of
any professional fees incurred by any of the Companies under this paragraph 11.4
shall be borne by the Warrantor   11.5   Accounting period current at Completion
      The Purchaser or its duly authorised agent shall prepare the tax returns
and computation for the Companies for the accounting period current at
Completion and shall send drafts of such returns and computations to the Vendor
or its duly authorised agent for review and comment prior to submission to the
relevant Tax Authority. The Purchaser shall incorporate into such returns and
computations any reasonable comments of the Vendor or its duly authorised agent
prior to such returns and computations being submitted to the relevant Tax
Authority

71



--------------------------------------------------------------------------------



 



11.6   Paragraph 8 (Conduct of Claims) to take precedence       For the
avoidance of doubt:

  11.6.1   where any matter relating to Tax gives rise to a Claim, the
provisions of paragraph 8 (Conduct of Claims) shall take precedence over the
provisions of this paragraph 11; and     11.6.2   the provisions of this
paragraph 11 shall not prejudice the rights of the Purchaser to make a claim
under this Tax Covenant in respect of any Liability for Tax

12.   GENERAL       Any sum paid by the Warrantor or repaid by the Purchaser
hereunder shall (so far as possible) be by way of an adjustment to the
Consideration given by the Purchaser for the Shares

72



--------------------------------------------------------------------------------



 



SCHEDULE 5
Clause 5.1 : Limitations on Claims

1.   LIMITATION OF LIABILITY       In this Schedule any reference to the Trustee
or the Vendor includes a reference to the Warrantor and vice versa.   1.1   Time
Limitations       The liability of the Warrantor shall terminate as follows:

  1.1.1   all liability under the Warranties, other than the Tax Warranties,
shall terminate at midnight on the second anniversary of Completion except in
respect of Claims thereunder of which notice is given both to the Warrantor and
to the Vendor’s Representative before that time and, in the case of any Claim of
which notice is so given, such liability shall terminate twelve months from the
date upon which notice of the Claim is so given unless legal proceedings in
respect of it are commenced and served upon the Warrantor within that twelve
month period;     1.1.2   all liability under the Tax Warranties and the Tax
Covenant shall terminate at midnight on the sixth anniversary of Completion
except in respect of Claims thereunder of which notice is given both to the
Warrantor and to the Vendor’s Representative before that time and, in the case
of any Claim of which notice is so given, such liability shall terminate twelve
months from the date upon which notice of the Claim is so given unless legal
proceedings in respect of it are commenced and served upon the Warrantor within
that twelve month period

1.2   Exclusion of Limitation Acts       The Warrantor shall not plead the
Limitation Act 1980 in respect of any Claims made under the Tax Warranties or
Tax Covenant up to seven years after the Completion Date.   1.3   Minor Claims  
    The Warrantor shall not be liable in respect of any Claim for breach of a
Warranty or under the Tax Covenant unless the amount for which the Warrantor
would be liable under such Claim but for this paragraph 1.3 (disregarding costs)
is greater than $10,000.   1.4   Materiality Threshold       The Warrantor shall
not be liable in respect of any Claim for breach of a Warranty or under the Tax
Covenant unless the aggregate liability of the Warrantor (disregarding this
paragraph 1.4 and disregarding costs) in respect of all such Claims (other than
those to be disregarded under paragraph 1.3 above) exceeds $300,000 in aggregate
(in which event the Warrantor shall be liable for the entire amount and not
merely the amount in excess of $300,000).

73



--------------------------------------------------------------------------------



 



1.5   Maximum Aggregate Liability       The aggregate liability of the Warrantor
in respect of all Claims for breach of a Warranty or under the Tax Covenant
(including costs) shall in any event not exceed the amount of the Cash
Consideration as finally agreed or determined.   1.6   No Claim for Breach      
The Purchaser shall not be entitled to make any Claim under the Warranties (not
being a claim under the Tax Warranties) and the Warrantor shall not be liable:
1.6.1 to the extent that the subject matter of that Claim is Disclosed;

  1.6.2   to the extent that the Claim would not have arisen but for a change in
any law or regulation made after Completion or withdrawal of any published
concession or published change in practice of any Tax Authority after the
Effective Time (whether or not the change purports to be effective
retrospectively in whole or in part); or     1.6.3   to the extent that the
Claim arises as a result of any change in any accounting principles or practices
introduced after Completion; or     1.6.4   to the extent that the Claim has
been previously satisfied under the Tax Covenant or by an indemnity claim
hereunder; or     1.6.5   to the extent that the matter giving rise to the Claim
arises from any voluntary act, transaction or arrangement by or involving any of
the Companies or any member of the Purchaser Group which is:

  (a)   outside the ordinary course of the business of the Companies as
conducted at the date of this Agreement and which occurs after Completion; and  
  (b)   not carried out pursuant to any obligation of the Companies incurred
before Completion

  1.6.6   Without prejudice to whether a matter is Disclosed, it is agreed that
the full content of each document included in the disclosure bundle forming part
of the Disclosure Letter is Disclosed regardless of the language in which it is
written and that it is the responsibility of the Purchaser to obtain any
translation that it considers appropriate and to study and understand the same

2.   MULTIPLE RECOVERY   2.1   Receipts from Third Parties       If the
Warrantor makes any payment in connection with any Claim under the Warranties
(not being a claim under the Tax Warranties) and any of the Companies or any
member of the Purchaser Group receives any payment (other than from the
Warrantor) in connection with the circumstances giving rise to such Claim in
respect of which such payment was

74



--------------------------------------------------------------------------------



 



    made, the Purchaser shall, once such payment has been received and to the
extent only that retention of the payment made by the Warrantor would leave the
Purchaser compensated more than once for the same loss and extent of loss and
thereby constitute multiple recovery, repay to that Warrantor an amount equal to
the lesser of the amount of the payment which has been so received and the
payment made by that Warrantor so as to eliminate any double recovery.

2.2   Repayment to Warrantor       Where the Purchaser recovers from some other
person any sum in respect of any matter or event which gives rise to a Claim
under the Warranties (not being a claim under the Tax Warranties), the sum
recovered will reduce the amount of such Claim (and, in the event of the
recovery being delayed until after such Claim has been satisfied by the
Warrantor, the sum recovered will be paid to the Warrantor after deduction of
all reasonable costs and expenses of the recovery) but only to the extent that
but for the reduction and repayment the Purchaser would receive compensation
greater than the amount of its loss.   2.3   Satisfaction of Claims      
Payment of any Claim will to the extent of such payment satisfy and preclude any
other Claim which is capable of being made in respect of the same loss.   2.4  
No Double Recovery       In no circumstances shall the Purchaser be entitled to
recover or obtain compensation more than once in respect of the same loss.   2.5
  Tax Losses       No warranty is given that any loss suffered or incurred by
any of the Companies will be available to be set against or allowed as a
deduction from any income or gains of any of the Companies and the Warrantor
shall have no liability, under the Warranties or the Tax Covenant, if any such
loss is not so available or allowed.   3.   REDUCTION IN CONSIDERATION       Any
payment made by the Warrantor in respect of a Claim shall be treated as a
reduction in the Cash Consideration.   4.   GENERAL PROTECTIONS   4.1  
Mitigation       If it comes to the knowledge of any of the Purchaser Group or
the Companies that circumstances exist which could give rise to a Claim under
the Warranties it shall take all commercially reasonable steps to mitigate the
loss which it suffers by reason of those circumstances.

75



--------------------------------------------------------------------------------



 



4.2   Contingent Liabilities       The Warrantor shall have no liability under
the Warranties in respect of any matter which is contingent only until such time
as the contingent liability ceases to be contingent and becomes actual. If a
Claim arises in respect of a contingent liability notice of that Claim must be
given within the applicable time limit specified in paragraph 1 of this Schedule
and the Warrantor’s liability in respect of the Claim so notified shall be
limited to so much of the contingent liability as becomes an actual liability
before the second anniversary of that applicable time limit provided that, in
the case of a contingent liability which is a claim by a third party against any
of the Companies, if before that anniversary legal proceedings are commenced
against any of the Companies by the claimant the time period shall be extended
from that second anniversary until the proceedings have been finally disposed
of.   4.3   Overriding Effect       The provisions of this Schedule apply
notwithstanding any other provision to the contrary of this Agreement or its
Schedules and will not cease to have effect in consequence of any rescission or
termination by the Purchaser of any other provisions of this Agreement.   4.4  
Conduct of Claims       Wherever under this Agreement any of the Purchaser Group
or the Companies has reasonable cause to consider that it has or may have a
Claim under the Warranties (not being a claim under the Tax Warranties) the
Purchaser shall procure that:

  4.4.1   it shall notify the Vendor’s Representative of the same as soon as
reasonably practicable, stating in reasonable detail the nature of the matter
the subject of such Claim, all available material relevant information
concerning such Claim and if practicable the amount claimed;     4.4.2   it
shall promptly consult with the Vendor’s Representative in respect of such Claim
and shall not admit, compromise, settle or negotiate with any third party upon
any matter which is the subject of the Claim;     4.4.3   with respect to such
Claims which relate to claims made by a third party, it shall afford to the
Vendor’s Representative the entire conduct of such claim and all proceedings and
negotiations in relation to it and shall cooperate in any such proceedings;
provided that if the Vendor’s Representative does not promptly assume or if
there is any conflict of interest or potential conflict of interest between the
Companies and the Warrantor, then the Companies shall be permitted to procure
its own counsel and to participate in the conduct of such Claim;     4.4.4   The
Vendor’s Representative shall not make any settlement or compromise of any such
third party claim, or agree to any matter in the conduct of such

76



--------------------------------------------------------------------------------



 



      proceedings which may affect the amount of the liability in connection
with such third party claim without the prior approval of the Purchaser, such
approval not to be unreasonably withheld or delayed and provided always that, in
the event of the Purchaser refusing approval of such settlement or compromise,
the Vendor’s Representative shall have no liability in respect of any claim
arising therefrom in excess of the figure at which it could have settled or
compromised the relevant third party claim;     4.4.5   the Purchaser, upon
being indemnified against any liability, costs, claims, losses or expenses
(including legal fees) which it might reasonably incur in respect or as a result
of the action taken by the Vendor’s Representative or by reason of complying
with such request, shall provide and procure that the Companies provide such
assistance and information within its possession as the Vendor’s Representative
reasonably requests;     4.4.6   the Purchaser shall make or procure to be made
available to the Vendor’s Representative and provide copies of all relevant
books of account, records and correspondence of any of the Companies and permit
the Vendor’s Representative and his advisers and representatives to ascertain or
copy any relevant information therein to the extent relevant to the subject
matter of such Claim, except if such access, disclosure and/or copying is not
permitted by law.

4.5   Rights of Subrogation       If the Warrantor satisfies any Claim under the
Warranties (other than the Tax Warranties) it shall be entitled to full
subrogation to the rights of the relevant one of the Companies or of the
Purchaser against any third party to the extent that the Warrantor has so
satisfied the Claim and the Purchaser shall and shall procure that the relevant
member of the Purchaser Group and the Companies shall co-operate with all
reasonable requests of the Warrantor to assist in collection from the third
party provided that the Warrantor shall reimburse the Purchaser and the
Companies against all reasonable out-of-pocket expenses incurred in complying
with any request by them.   4.6   Insurance       The following shall apply in
respect of insurance:

  4.6.1   The Purchaser shall procure that for at least two years from
Completion, the Companies maintain insurance at least to cover materially
similar risks with not materially less than the extent of cover as the Companies
maintain at the date of Completion     4.6.2   If and to the extent that any
matter, fact or circumstance which constitutes a breach of any of the Warranties
is the subject of any insurance cover which at the relevant time is held by the
relevant one of the Companies:

77



--------------------------------------------------------------------------------



 



  (a)   the Purchaser shall procure that the relevant claim is duly made to the
insurer in accordance with the terms of the policy and is diligently pursued in
good faith (but without obligation to commence legal proceedings);     (b)   if
after the Purchaser has expended commercially reasonable efforts to recover from
the insurer the full amount of the loss associated with the claim under the
relevant policy and full recovery is not obtained, the Purchaser shall consult
with the Warrantor in good faith regarding the same; if after good faith
consultation agreement is not reached regarding the utility of additional
efforts to seek recovery from the insurer the Purchaser may make a claim
hereunder ;     (c)   the Warrantor shall be liable only for such amount of the
loss suffered by reason of the breach which exceeds the amount recovered or
recoverable under such insurance (or which would have been recoverable under any
policy of insurance had the Purchaser performed its obligations under paragraph
4.6.1 of this Schedule);     (d)   the Purchaser shall permit the Warrantor to
pursue the claim against the insurer in the name and on behalf of the relevant
one of the Companies and paragraphs 2.1, 2.2 and 4.5 shall apply

4.7   Over Provisions       If any provision or reserve made or reflected in the
Accounts or in the Completion Accounts is subsequently found to exceed the
liability or matter for which it was made, the amount of such excess shall be
set against any liability of the Warrantor in respect of any Claim under the
Warranties (other than the Tax Warranties); and if after the Warrantor has made
any payment in respect of any Claim any such provision or reserve is so found to
be excessive the amount of such excess shall be repaid by the Purchaser to the
Warrantor. A provision or reserve shall be found to be excessive when it is
released in any audited accounts of any of the Companies   5.   TRUSTEE
PROVISIONS   5.1   Limitation to Trust Assets       Without prejudice to any
other limitation on the liability of the Vendor under this Agreement, the
liability of the Vendor in respect of all claims under or in connection with
this Agreement shall extend only to the realisable value, at the date such claim
falls due to be discharged, of the assets comprised in the Trust under the
direct control of the Vendor as trustee of the Trust from time to time.

78



--------------------------------------------------------------------------------



 



5.2   Prohibition on Trust Distributions       The Warrantor undertakes that,
with the exception of payment of their fees and expenses as are properly payable
out of the assets the subject of the Trust, any taxation for which the Trust is
or becomes liable and except as expressly provided in this paragraph 5 it will
not before the sixth anniversary of Completion pay, transfer, appoint, disburse,
lend or otherwise dispose (whether absolutely or otherwise) in any manner to any
person (except by way of security or pursuant to enforcement of security granted
to a third party not connected with the Warrantor) any part of the assets the
subject of the Trust (a “disposal”) which will result in the value of the
remaining assets having a realisable value immediately following such disposal
less than:

  5.2.1   where the disposal occurs during the first year after Completion, one
hundred per cent of the amount of the Cash Consideration;     5.2.2   where the
disposal occurs during the second year after Completion, seventy five per cent
of the amount of the Cash Consideration;     5.2.3   where the disposal occurs
during the third year after Completion, fifty per cent of the amount of the Cash
Consideration;     5.2.4   where the disposal occurs after the third year after
Completion but before the sixth anniversary of Completion, thirty per cent of
the amount of the Cash Consideration

5.3   Disposals after Receipt of Claim       Notwithstanding the provisions of
the preceding paragraph 5.2 the Warrantor shall not at any time after it has
received notice of a Claim and until such Claim has been finally resolved and
any liability in respect of it settled in full, make any disposal of any assets
the subject of the Trust without first setting aside and retaining as part of
the assets of the Trust assets having a realisable value not less than the
lesser of the amount of the Warrantor’s liability in respect of such Claim and
the maximum amount for which the Warrantor could then be held liable having
regard to the limitations contained in this Agreement.   5.4   Permitted
Distributions to Beneficiaries       Notwithstanding the provisions of the
preceding paragraphs 5.2 and 5.3, the Warrantor shall be entitled to make a
distribution of assets the subject of the Trust in favour of a beneficiary of
the Trust if, before such distribution is made, such beneficiary has entered
into a deed of adherence containing a direct covenant and undertaking in favour
of the Purchaser in a form approved by the Purchaser (such approval not to be
unreasonably withheld or delayed) whereby the beneficiary shall agree to observe
and be bound by the provisions of this Agreement on the part of the Warrantor
and to accept several liability in respect of Claims, in each case only to the
extent of the lesser of the value of the assets the subject of the distribution
(determined at the date of distribution) and that proportion of the maximum

79



--------------------------------------------------------------------------------



 



    liability of the Warrantor under this Agreement immediately prior to the
distribution which is represented by the amount of the distribution and the
Warrantor shall be released from liability in respect of such Claims to the
extent of such value.   5.5   Prohibited Acts       The Warrantor undertakes
that it will not exercise any right or power in respect of the Trust where the
sole primary purpose is to avoid any of its obligations under this Agreement:

  5.5.1   to change the proper law of the Trust (as to which the consent of the
Purchaser shall not be unreasonably withheld or delayed);     5.5.2   to appoint
or to remove a trustee of the Trust unless the requirements of paragraph 5.6
relating to the execution of a deed of adherence are complied with;     5.5.3  
to wind up the Trust unless the persons who receive on such winding-up an amount
of the assets of the Trust required at that time to be retained pursuant to
paragraphs 5.2 and 5.3 of this Schedule enter into a deed of adherence
undertaking in respect of that amount of such assets in the terms referred to in
paragraph 5.6 of this Schedule;     5.5.4   to act in such a way that it would
or might be precluded from exercising in full all rights which it may have to
indemnity or reimbursement from the assets of the Trust in respect of any
liability under this Agreement (including under the Tax Covenant).

5.6   Obligations in respect of New Trustees       The Warrantor undertakes that
it will not exercise any right or power which it may have to appoint any person
as a trustee of the Trust (a “New Trustee”) unless the New Trustee shall prior
to the date of the appointment have delivered to the Purchaser:

  5.6.1   a deed of adherence duly executed by the New Trustee containing a
direct undertaking in favour of the Purchaser to observe and be bound by the
provisions of this Agreement binding on the New Trustee and subject to the
provisions of this Agreement (a “Deed of Adherence”); and     5.6.2   (in
circumstances where the Trust or the New Trustee is governed by the laws of any
jurisdiction outside England and Wales) a written legal opinion from a reputable
firm of lawyers in the relevant jurisdiction to the effect that the New Trustee
has the requisite power and is duly authorised to execute such Deed of Adherence
and that such Deed of Adherence and the relevant obligations under this
Agreement will be binding on the New Trustee.

5.7   Restriction on Retirement as Trustee       The Warrantor undertakes with
the Purchaser that it will not retire as a Warrantor without first procuring
that a New Trustee has been appointed and complied with the obligations in
paragraph 5.6 regarding the appointment of New Trustees.

80



--------------------------------------------------------------------------------



 



5.8   Release of Retiring Trustee       If the Warrantor retires as a trustee of
the Trust in circumstances where the Trust continues in existence with one or
more trustees in office who are bound by this Agreement (whether as original
Parties or by virtue of the execution of a Deed of Adherence), the retiring
trustee shall be released and discharged from all obligations and liabilities
under this Agreement in respect of his capacity as a trustee of the Trust with
effect from the latest of the following dates:

  5.8.1   the date of his retirement as a trustee; and     5.8.2   if he is to
be replaced with a New Trustee with effect from his retirement, the date the New
Trustee executes a binding and unconditional Deed of Adherence.

5.9   Expiry of Obligations       The obligations of the Warrantor under this
paragraph 5 (to the extent they then remain outstanding) shall cease on the
later of the sixth anniversary of Completion and the date on which any Claim
outstanding on that anniversary has been finally disposed of.   5.10   Actions
with Purchaser’s Consent       Nothing in this paragraph 5 shall prohibit any
action by the Warrantor with the written consent of the Purchaser, which shall
not be unreasonably withheld, delayed or conditioned.

81



--------------------------------------------------------------------------------



 



SCHEDULE 6
Clause 5.1: Warranties by the Purchaser

1.   PRELIMINARY

  1.1.1   In this Schedule “the Purchaser” means Mad Catz Interactive, Inc    
1.1.2   Save as fairly disclosed by the Purchaser to the Trustee by a disclosure
statement in agreed form the Purchaser warrants to and with the Trustee in the
terms of the statements in the remaining paragraphs of this Schedule

2.   WARRANTIES   2.1   Incorporation and Status       The Purchaser and each
other material operating subsidiary of the Purchaser has been duly incorporated
in and is validly existing under the laws of the place of incorporation stated
in respect of it below, is in good standing and has all requisite corporate
power and authority to own, lease and operate its assets and to carry on its
business:

     
Company
  Jurisdiction of Incorporation
 
   
Mad Catz Interactive. Inc.
  Canada
 
   
Mad Catz Inc
  Delaware
 
   
1328158 Ontario Inc
  Canada
 
   
Mad Catz Europe Limited
  England and Wales

2.2   Constitutional Documents       The statutes and by-laws of the Purchaser
of which a copy has been provided to the Vendor’s Solicitors is true and
complete   2.3   Share Capital       The Purchaser has unlimited shares of
common stock, no par value, authorized and 54,873,549 shares issued and
outstanding as of September 30, 2007   2.4   Entitlement to Issue of Securities
      Other than outstanding employee stock options which relate to a maximum of
6,500,000 shares of common stock and any notes to be issued hereunder, no person
has the right (whether now or later and whether absolutely or contingently) to
call for the issue of any share or loan capital of the Purchaser and there is no
outstanding resolution of the Purchaser for capitalisation of any sum as shares,
debentures or other securities nor has the Purchaser agreed to pass such a
resolution   2.5   Accounts       The annual consolidated financial statements
of the Purchaser set forth in its most recent Annual Report on Form 10-K filed
with the United States Securities and Exchange Commission (“SEC”) and the
interim consolidated financial statements of the Purchaser

82



--------------------------------------------------------------------------------



 



    set forth in filings with the SEC since the filing of its most recent Annual
Report on Form 10-K (a) comply in all material respects with the requirements of
the United States Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder by the SEC, (b) have been prepared in
conformity with United States generally accepted accounting principles, and
(c) fairly present in all material respects the financial condition of the
Purchaser as of the dates stated and the results of operations and cash flows of
the Purchaser for the periods then ended in accordance with such practices,
subject in the case of quarterly financial statements, to normal, recurring
year-end adjustments and the absence of all required notes.   2.6   Insolvency

  2.6.1   Winding-Up: No order has been made or petition presented or resolution
passed for the winding up, dissolution or liquidation of the Purchaser or any of
its subsidiaries; there are no grounds on which any such order or petition could
be made or presented and no such resolution is contemplated by the members or
any of them     2.6.2   Execution: No distress, execution or other process has
been levied on any assets of the Purchaser or any of its subsidiaries     2.6.3
  Enforcement of Security: No encumbrancer has taken any step to enforce its
security over any assets of the Purchaser or any of its subsidiaries     2.6.4  
Protection from Creditors: Neither the Purchaser nor any of its subsidiaries is
the subject of any proceedings or court order for protection from its creditors

2.7   Title to Assets       The Purchaser or a wholly-owned subsidiary of the
Purchaser is the legal and beneficial owner of all assets included in its
financial statements referred to in paragraph 2.5 of this Schedule   2.8  
Infringement of Intellectual Property Rights       There is no subsisting claim
by any person that the Purchaser or any subsidiary of the Purchaser infringes
their intellectual property rights in any way or that the Intellectual Property
Rights of the Purchaser or any of its subsidiaries are not enforceable   2.9  
Continuance of Intellectual Property Rights       All of the material licences
of the Purchaser Group are in full force and effect and no as far as the
Purchaser is aware no discussions are underway to terminate any such material
license agreement prior to its intended expiration in accordance with its terms
  2.10   Authorisations and Approvals       The Purchaser and its subsidiaries
each hold all necessary licences, agreements, consents, permits, approvals and
authorities (whether public or private) to enable it to carry on its business
effectively and without hindrance in the places and in the manner in which such

83



--------------------------------------------------------------------------------



 



    business is now carried on; all the same are valid and subsisting and there
is no reason to consider that any of them should be suspended, altered,
cancelled or revoked; and the Purchaser and its subsidiaries has each complied
in all material respects with all conditions of or imposed by the same   2.11  
Absence of Legal Proceedings       Except as disclosed its in most recent Annual
Report on Form 10-K filed with the SEC and in filings with the SEC since the
filing of its most recent Annual Report on Form 10-K, neither the Purchaser nor
its subsidiaries nor any person on its behalf or for whose acts or defaults it
is or may be vicariously liable is involved in any litigation or arbitration
proceedings or proceedings or hearings (whether civil or criminal) before any
court, commission, tribunal, board, investigation, government body or other
person; no such litigation, proceedings or hearings are pending by or are
threatened against the Purchaser and its subsidiaries and so far as the Vendor
is aware there are no facts or matters which might or could give rise to any
such   2.12   Public Obligations       Neither the Purchaser nor any of its
subsidiaries has received any written notice that it has committed any material
breach of or material default under any statute or any regulation having effect
under any statute or any court order, decree or other applicable law of any
country applicable to the Purchaser or any such subsidiary   2.13   Orders and
Judgments       The Purchaser and its subsidiaries are not subject to any order
or judgment of any court, tribunal or governmental authority or agency and has
not been party to any subsisting undertaking or assurance given to any of the
same   2.14   Public body investigations       Neither the Purchaser nor any
subsidiary of the Purchaser is the subject of any formal enquiry, investigation,
audit or similar activity from any regulatory or public authority   2.15  
Payment of Taxes       All Tax for which the Purchaser or any subsidiary of the
Purchaser is liable and which has fallen due for payment has been paid   2.16  
Purchaser Claim Understanding       The Purchaser has not recognised (which the
parties agree to require that the executive officers of the Purchaser have
actual substantiated knowledge of the same) any matter as a breach of the
Warranties or as giving rise to a Claim or potential Claim under the Tax
Covenant and in respect of which, in either case, the Purchaser has considered
making a Claim

84



--------------------------------------------------------------------------------



 



             
SIGNED BY
    )     /s/ Werner Schweiter
 
    )     Werner Schweiter
for and on behalf of
    )      
GUYMONT SERVICES SA
    )      
in the presence of:
    )     /s/ Marina Schlegel
 
          Marina Schlegel
 
           
Witness Signature:
           
 
           
Name:
           
 
           
Address:
           
 
           
Occupation:
           
 
           
SIGNED BY
    )     /s/ Darren Richardson
 
    )     Darren Richardson
for and on behalf of MAD
    )      
CATZ INTERACTIVE, INC.
    )      
in the presence of:
    )      

     
Witness Signature:
  /s/ E W Hughes
 
   
Name:
  Eleri Hughes
 
   
Address:
  Carmelite
 
  50 Victoria Embankment
 
  Blackfriars
 
  London
 
   
Occupation:
  Solicitor

 